Exhibit 10.1

 

 

TERM LOAN AGREEMENT

dated as of June 10, 2014

among

GREEN PLAINS PROCESSING LLC,

as Borrower,

the Lenders party hereto,

BNP PARIBAS,

as Administrative Agent and as Collateral Agent,

and

BMO CAPITAL MARKETS and BNP PARIBAS SECURITIES CORP., as

Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

Clause

 

CONTENTS

   Page  

SECTION 1

  DEFINITIONS      1   

1.1

  Definitions      1   

1.2

  Other Interpretive Provisions      14   

1.3

  Accounting Terms      15   

SECTION 2

  COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES      15   

2.1

  Commitments      15   

2.2

  Loan Procedures      15   

2.3

  Incremental Term Loans      17   

2.4

  Commitments Several      19   

2.5

  Certain Conditions      19   

SECTION 3

  RECORDKEEPING      19   

SECTION 4

  INTEREST      19   

4.1

  Interest Rates      19   

4.2

  Interest Payment Dates      19   

4.3

  Setting and Notice of Eurodollar Rates      20   

4.4

  Computation of Interest      20   

SECTION 5

  FEES      20   

SECTION 6

  REPAYMENT OF LOANS; PREPAYMENTS      20   

6.1

  Repayment of Loans      20   

6.2

  Prepayments      20   

6.3

  All Prepayments of Eurodollar Loans      21   

6.4

  All Prepayments of Loans      21   

SECTION 7

  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES      21   

7.1

  Making of Payments      21   

7.2

  Application of Payments      22   

7.3

  Due Date Extension      22   

7.4

  Setoff      22   

7.5

  Proration of Payments      23   

7.6

  Taxes      23   

7.7

  Evidence of Indebtedness      25   

SECTION 8

  INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS      25   

8.1

  Increased Costs      25   

8.2

  Basis for Determining Interest Rate Inadequate or Unfair      26   

8.3

  Changes in Law Rendering Eurodollar Loans Unlawful      26   

8.4

  Funding Losses      27   

8.5

  Right of Lenders to Fund through Other Offices      27   

8.6

  Discretion of Lenders as to Manner of Funding      27   



--------------------------------------------------------------------------------

Clause

 

CONTENTS

   Page  

8.7

  Mitigation of Circumstances      27   

8.8

  Conclusiveness of Statements; Survival of Provisions      28   

SECTION 9

  REPRESENTATIONS AND WARRANTIES      28   

9.1

  Corporate Existence; Subsidiaries; Foreign Qualification      28   

9.2

  Corporate Authority; Enforceability; No Conflict      29   

9.3

  Compliance with Laws      29   

9.4

  Litigation and Administrative Proceedings      29   

9.5

  Title to Assets      30   

9.6

  No Default      30   

9.7

  Tax Returns      30   

9.8

  Environmental Laws      30   

9.9

  Continued Business      31   

9.10

  Employee Benefits Plans      31   

9.11

  Consents or Approvals      31   

9.12

  Solvency      31   

9.13

  Financial Condition      31   

9.14

  Regulations      32   

9.15

  Intellectual Property      32   

9.16

  Insurance      32   

9.17

  Deposit Accounts      32   

9.18

  Accurate and Complete Statements      32   

9.19

  Investment Company Act, etc      32   

9.20

  Liens and Security Interests      33   

9.21

  Material Agreements      33   

9.22

  Anti-Money Laundering and Anti-Terrorism Finance Laws      33   

9.23

  Foreign Corrupt Practices Act      33   

9.24

  Sanctions Laws      33   

9.25

  Real Property      34   

9.26

  Green Plains Corn Oil      34   

SECTION 10

  COVENANTS      34   

10.1

  Insurance; Maintenance of Property      34   

10.2

  Payment and Performance of Obligations      35   

10.3

  Financial Statements and other Information      35   

10.4

  Financial Records      37   

10.5

  Franchises; Change in Business or Fiscal Year; Business of the Borrower     
37   

10.6

  ERISA Compliance      38   

10.7

  Financial Covenants      39   

10.8

  Debt      39   

10.9

  Liens      40   

10.10

  No Negative Pledges      42   



--------------------------------------------------------------------------------

Clause

 

CONTENTS

   Page  

10.11

  Regulations T, U and X      43   

10.12

  Investments, Loans and Guaranties      43   

10.13

  Merger and Sale of Assets      43   

10.14

  Acquisitions      44   

10.15

  Restricted Payments      45   

10.16

  Environmental Compliance      46   

10.17

  Affiliate Transactions      46   

10.18

  Use of Proceeds      46   

10.19

  Further Assurances      47   

10.20

  Restrictive Agreements      48   

10.21

  Amendment of Organizational Documents and Specified Agreements      49   

10.22

  Inspection Rights, etc      49   

10.23

  Compliance with Law; Licenses      49   

10.24

  Operating Lease Obligations      50   

10.25

  Additional Subsidiaries      50   

10.26

  Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws      50   

SECTION 11

  EFFECTIVENESS; CONDITIONS OF LENDING, ETC      50   

11.1

  Effectiveness      50   

SECTION 12

  EVENTS OF DEFAULT AND THEIR EFFECT      55   

12.1

  Events of Default      55   

12.2

  Effect of Event of Default      57   

SECTION 13

  THE AGENTS      57   

13.1

  Appointment and Authorization of Administrative Agent      57   

13.2

  Appointment and Authorization of Collateral Agent      57   

13.3

  Consultation with Experts      57   

13.4

  Liability of Administrative Agent; Credit Decision      58   

13.5

  Action by Agents      58   

13.6

  Non Reliance on Agents and Other Lenders      59   

13.7

  Agents and Their Affiliates      60   

13.8

  Indemnity      60   

13.9

  Resignation of Administrative Agent and Successor Administrative Agent      60
  

13.10

  Resignation of Collateral Agent and Successor Collateral Agent      61   

13.11

  Authorization to Release, Subordinate or Limit Liens      61   

13.12

  Application to Joint Lead Arrangers      62   

SECTION 14

  GENERAL      62   

14.1

  Waiver; Amendments      62   

14.2

  Confirmations      63   

14.3

  Notices      63   

14.4

  Regulation U      63   



--------------------------------------------------------------------------------

Clause

 

CONTENTS

   Page  

14.5

  Costs and Expenses; Indemnification      63   

14.6

  Captions      65   

14.7

  Assignments; Participations      65   

14.8

  Governing Law      67   

14.9

  Severability      67   

14.10

  Counterparts      68   

14.11

  Successors and Assigns      68   

14.12

  Obligations Several      68   

14.13

  Voidable Transfers      68   

14.14

  Forum Selection and Consent to Jurisdiction      68   

14.15

  Waiver of Jury Trial      69   



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.1    EBITDA SCHEDULE 2.1    Lenders, Commitments and Percentages
SCHEDULE 9.1    Subsidiaries SCHEDULE 9.4    Litigation and Administrative
Proceedings SCHEDULE 9.5    Real Property SCHEDULE 9.8    Environmental Matters
SCHEDULE 9.10    ERISA Matters SCHEDULE 9.15    Intellectual Property
SCHEDULE 9.16    Insurance SCHEDULE 9.17    Deposit Accounts SCHEDULE 9.21   
Material Agreements SCHEDULE 10.8    Existing Debt SCHEDULE 10.9    Existing
Liens SCHEDULE 10.12    Investments, Loans and Guaranties SCHEDULE 10.19   
Post-Closing Real Estate Matters SCHEDULE 11.1    Debt to be Repaid
SCHEDULE 14.3    Notices EXHIBITS    EXHIBIT A    Form of Guaranty EXHIBIT B   
Form of Pledge Agreement EXHIBIT C    Form of Security Agreement EXHIBIT D   
Form of Borrowing Notice EXHIBIT E    Form of Conversion/Continuation Notice
EXHIBIT F    Form of Voluntary Prepayment Notice EXHIBIT G    Form of Compliance
Certificate EXHIBIT H    Form of Assignment Agreement EXHIBIT I    Form of
Certificate of Non-Bank Status EXHIBIT J    Form of Incremental Term Loan
Request



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT dated as of June 10, 2014 (this “Agreement”) is among
GREEN PLAINS PROCESSING LLC (the “Borrower”), the Lenders (as defined below),
BNP PARIBAS, as administrative agent and as collateral agent, BANK OF MONTREAL,
acting under its trade name, BMO Capital Markets (“BMO Capital Markets”), as a
joint lead arranger and joint book runner, and BNP PARIBAS SECURITIES CORP., as
a joint lead arranger and joint book runner.

WHEREAS, the Borrower has requested a credit facility to finance the ethanol
plants located in Atkinson, NE, Bluffton, IN, Central City, NE, Ord, NE, Fergus
Falls, MN, and Shenandoah, IA (the “Ethanol Plants”), to finance Green Plains
Corn Oil LLC, to refinance the existing debt of certain Ethanol Plants and to
finance a one-time dividend to Green Plains Inc. (the “Parent”);

WHEREAS, BMO Capital Markets and BNP Paribas Securities Corp., as joint lead
arrangers and joint book runners, have arranged the financing provided to the
Borrower under this Agreement; and

WHEREAS, the Lenders are willing to extend commitments to provide such credit
facility on the terms set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms have the following
meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests in
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).

“Administrative Agent” means BNP Paribas in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person; provided, however, that,
for purposes of Section 10.17 only, any Person that owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the Governing Body of a Person or 10%
or more of the partnership or other ownership interests of a Person shall be
deemed an Affiliate of such Person.



--------------------------------------------------------------------------------

“Agent-Related Persons” means BNP Paribas or any successor administrative agent
arising under Section 13.9, and BNP Paribas or any successor collateral agent
arising under Section 13.10, in each case, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” – see the Preamble.

“Applicable Percentage” means, as to any Lender, the percentage that (a) the
outstanding principal amount of such Lender’s Loan is of (b) the aggregate
outstanding principal amount of all Loans. The Applicable Percentage of each
Lender as of the Effective Date is set forth across from such Lender’s name on
Schedule 2.1.

“Approved Fund” means a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is (a) primarily engaged in the business of making, purchasing or otherwise
investing in commercial loans and (b) managed or administered by a Lender, an
Affiliate of a Lender or a Person that administers or manages a Lender.

“Assignee” – see Section 14.7.1.

“Assignment Agreement” – see Section 14.7.1.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means at any time the greatest of (a) the Federal Funds Rate plus
0.5%, (b) the Prime Rate, and (c) the Eurodollar Rate that would be in effect
for an Interest Period of one month commencing on such date plus 1.0%.

“Base Rate Loan” means any Loan that bears interest at or by reference to the
Base Rate.

“Base Rate Margin” means 4.50%.

“Bluffton Revenue Bonds” means the $22,000,000 Subordinate Solid Waste Disposal
Facility Revenue Bonds issued pursuant to the Indenture of Trust dated as of
March 1, 2007 among the City of Bluffton, Indiana, Green Plains Bluffton LLC and
U.S. Bank National Association.

“Borrower” – see the Preamble.

“Business Day” means any day (other than a Saturday or Sunday) on which (a) the
Administrative Agent is open for commercial banking business in New York, New
York, (b) commercial banks are not authorized by law to close in New York, New
York and (c) in the case of a Business Day that relates to a Eurodollar Loan,
dealings are carried on in the London interbank eurodollar market.

 

2



--------------------------------------------------------------------------------

“Capital Expenditures” means all expenditures that, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower and its Subsidiaries, but excluding (a) expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds (or similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced and (b) expenditures financed by
equity contributions of the Parent other than Specified Equity Contributions.

“Capital Lease” means a lease that, in accordance with GAAP, has been or should
be capitalized on the books of the lessee.

“Capitalized Lease Obligations” means obligations for the payment of rent for
any real or personal property under Capital Leases.

“Cash Equivalents” means (a) obligations of, or fully guaranteed by, the United
States or any agency or instrumentality thereof having maturities of not more
than 12 months from the date of acquisition, (b) marketable direct obligations
issued by any state of the United States or the District of Columbia or any
political subdivision of any such state maturing within 12 months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
rated A-2 or better by S&P or P-2 or better by Moody’s, (d) demand deposit
accounts maintained in the ordinary course of business, (e) bankers’ acceptances
issued by, and time deposits, certificates of deposit maturing within one year
from the date of acquisition and money market deposit accounts maintained with,
commercial banks having a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s at
the time of acquisition thereof, and (f) money market funds substantially all of
the assets of which are continuously invested in securities of the foregoing
types; provided that in each case the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

“Casualty Event” means any material loss of or damage to any tangible property
or interest in tangible property of any Loan Party.

“Change in Control” means (a) (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate issued and outstanding Voting Equity Interests of
the Parent; (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Parent by Persons who were neither
(A) nominated by the board of directors of the Parent nor (B) appointed by
directors so nominated; or (iii) the acquisition of direct or indirect Control
of the Parent by any Person or group, (b) the Parent ceases to own 100% of the
Equity Interests of the Borrower, or (c) the Borrower ceases to own 100% of the
Equity Interests of each Subsidiary Guarantor.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or

 

3



--------------------------------------------------------------------------------

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in favor of the Lenders, or the Collateral Agent on behalf of
the Lenders, under the Collateral Documents, or in which the Collateral
Documents purport to create a Lien in favor of the Lenders or the Collateral
Agent on behalf of the Lenders.

“Collateral Agent” means BNP Paribas in its capacity as collateral agent for the
Lenders hereunder and any successor thereto in such capacity.

“Collateral Documents” means each Pledge Agreement, the Security Agreement, each
Mortgage, and any other agreement pursuant to which any Loan Party grants
Collateral to the Collateral Agent for the benefit of the Lenders.

“Consolidated Net Income” means the consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period, excluding any extraordinary gains
or losses during such period.

“Control” (including correlative meanings) means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Extension” means the making of any Loan.

“Debt” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person issued, undertaken or assumed as the deferred purchase price of property
or services (other than trade payables entered into in the ordinary course of
business on ordinary terms); (c) all obligations (contingent or otherwise) of
such Person under letters of credit (other than trade letters of credit to the
extent such trade letters of credit do not have unpaid reimbursement obligations
that have been outstanding for five Business Days or more) and all outstanding
non-contingent reimbursement or payment obligations of such Person with respect
to other Surety Instruments; (d) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses; (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property); (f) all

 

4



--------------------------------------------------------------------------------

Capitalized Lease Obligations of such Person; (g) all Hedging Obligations of
such Person (other than Hedging Obligations related to commodity hedging
transactions entered into in the normal course of business); (h) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; (i) any obligations in connection with any
Disqualified Stock; and (j) all Guaranty Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through
(i) above.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debt to be Repaid” means Debt listed on Schedule 11.1.

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety one (91) days following the Maturity Date, (b) is
convertible into or exchangeable for (i) debt securities or (ii) any capital
stock referred to in (a) above, in each case at any time on or prior to the date
that is ninety-one (91) days following the Maturity Date, (c) is entitled to
receive a dividend or distribution (other than for taxes attributable to the
operations of the business) prior to the time that the Obligations are paid in
full, or (d) has the benefit of any covenants or agreements that restrict the
payment of any of the obligations under the Loan Documents or that are EBITDA or
debt-multiple based (i.e. financial covenants).

“Dollar” and the symbol “$” mean lawful money of the United States.

“EBITDA” means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income (and without
duplication), (a) Interest Expense, (b) income tax expense, (c) depreciation and
amortization for such period, (d) any other non-recurring non-cash charges or
non-cash losses, (e) all fees and expenses incurred in connection with the entry
into this Agreement, (f) in connection with any Permitted Acquisition,
reasonable nonrecurring cash fees, costs and expenses; provided that, if after
the date hereof, the Borrower or any of its Subsidiaries acquires an ethanol
plant, for purposes of determining compliance with the covenants set forth in
Sections 10.7.1 and 10.7.2 and any other calculation of EBITDA or pro forma
EBITDA required under this Agreement, EBITDA shall be calculated on a pro forma
basis for the eight Fiscal Quarters ended immediately prior to such acquisition
with respect to calculating EBITDA for purposes of Section 10.7.1 and for the
four Fiscal Quarters ended immediately prior to such acquisition with respect to
calculating EBITDA for purposes of Section 10.7.2, in each case, (x) if the
ethanol plant is a performing asset previously owned by the Parent or one of its
Subsidiaries (other than the Borrower or any of its Subsidiaries), then EBITDA
shall include such ethanol plant’s EBITDA prior to such acquisition and (y) if
the ethanol plant was owned by a third party, then EBITDA shall include pro
forma EBITDA for such plant based principally on a Responsible Officer’s
reasonable determination of

 

5



--------------------------------------------------------------------------------

what the performance of such ethanol plant would have been under management by
the Borrower based on the average performance of ethanol plants owned by the
Borrower and its Subsidiaries, but adjusted for the size, condition and
productivity of such ethanol plant; provided further that for each Fiscal
Quarter set forth on Schedule 1.1, EBITDA shall equal the amount set forth on
Schedule 1.1 for such Fiscal Quarter.

“Effective Date” – see Section 11.1.

“Eligible Assignee” means any Person other than (a) the Borrower, the Parent or
any of the Borrower’s or the Parent’s Affiliates or Subsidiaries, (b) a
competitor of any Loan Party, or (c) a natural Person.

“Environmental Laws” means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and
(ii) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

“Equity Interest” means in the case of a corporation, its corporate stock,
(ii) in the case of a partnership, its partnership interests (whether general or
limited), (iii) in the case of a limited liability company, its membership
interests, (iv) in the case of an association or other entity, any shares,
interests, participations, rights or other equivalents (however designated) of
its stock or other equity interests, and (v) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions or assets of, the issuing Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means a corporation or trade or business (whether or not
incorporated) that is, along with any Loan Party, treated as a single employer
under Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the failure to satisfy the
minimum funding standards under Section 302 of ERISA or Section 412 of the Code
with respect to any Pension Plan; (c) the determination that any Pension Plan is
considered an at-risk plan or that any Multiemployer Plan is endangered or is in
critical status within the meaning of Sections 430, 431 or 432 of the IRC or
Sections 303, 304 or 305 of ERISA, as applicable; (d) the incurrence by any Loan
Party or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums not yet due; (e) the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan or the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the

 

6



--------------------------------------------------------------------------------

appointment of a trustee to administer, any Pension Plan; (f) the appointment of
a trustee to administer any Pension Plan; (g) the withdrawal of any Loan Party
or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or the cessation of operations by any Loan Party
or any ERISA Affiliate that would be treated as a withdrawal from a Pension Plan
under Section 4062(d) of ERISA; (h) the partial or complete withdrawal by any
Loan Party or any ERISA Affiliate from any Multiemployer Plan or a notification
to a Loan Party or ERISA Affiliate that a Multiemployer Plan is in
reorganization; or (i) the taking of any action to terminate any Pension Plan
under Section 4041 or 4041A of ERISA.

“ERISA Plan” means an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that any Loan Party sponsors, maintains, contributes to,
has liability (contingent or otherwise) with respect to or has an obligation to
contribute to (other than a Multiemployer Plan).

“Ethanol Plants” – see the Recitals.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Base Rate” means, for an Interest Period for any Group of Eurodollar
Loans, (a) the rate per annum (rounded upwards, if necessary, to the next higher
1/100 of 1%) for deposits in Dollars for a period equal to such Interest Period,
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m. (London time) on the day two Business Days before the commencement of such
Interest Period, and (b) if the rate described in clause (a) cannot be
determined, the arithmetic average of the rates of interest per annum (rounded
upwards, if necessary, to the next higher 1/100 of 1%) at which deposits in
Dollars in immediately available funds are offered to the Administrative Agent
at 11:00 a.m. (London time) two Business Days before the beginning of such
Interest Period by three or more major banks in the interbank eurodollar market
selected by the Administrative Agent for delivery on the first day of and for a
period equal to such Interest Period and in an amount equal or comparable to the
principal amount of the Eurodollar Loan scheduled to be made as part of such
Group.

“Eurodollar Loan” means any Loan that bears interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Margin” means 5.50%.

“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period applicable thereto, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

7



--------------------------------------------------------------------------------

Eurodollar Rate =

  

Eurodollar Base Rate

   1 - Eurocurrency Reserve Percentage

“Event of Default” means any event described in Section 12.1.

“Excess Cash Flow” means, for any Fiscal Quarter (a “Cash Flow Period”), the
total, without duplication, for such Cash Flow Period of EBITDA less the sum of:
(i) total Capital Expenditures, (ii) Permitted Tax Sharing Payments,
(iii) Interest Expense, and (iv) scheduled principal payments arising with
respect to any Debt of the Borrower or any Subsidiary and the portion allocable
to principal of any regularly scheduled payment with respect to any Capital
Lease made by the Borrower or any Subsidiary. The calculation of Excess Cash
Flow shall not be impacted by changes in working capital or the consideration of
any Permitted Acquisition.

“Federal Funds Rate” means, for any day, the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (or as soon thereafter as is practicable) on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) by two or more Federal funds brokers selected by the
Administrative Agent for sale to the Administrative Agent at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “Fiscal Year 2014”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fixed Charge Coverage Ratio” means, as of the last day of any period of four
Fiscal Quarters then ended, the ratio of (a) EBITDA for such period minus total
Capital Expenditures for such period minus Permitted Tax Sharing Payments made
to the Parent during such period to (b) all regularly scheduled payments of
principal of Total Funded Debt made (or required to be made) during such period
and Interest Expense thereon for such period.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governing Body” means the board of directors, board of managers, board of
representatives, board of advisers or similar governing or advisory body of any
Loan Party.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Green Plains Atkinson” means Green Plains Atkinson LLC, a Delaware limited
liability company.

“Group” – see Section 2.2.1.

“Guarantor” means the Parent and each Subsidiary Guarantor.

“Guaranty” means a guaranty substantially in the form of Exhibit A.

“Guaranty Obligation” means, as to any Person, any obligation of such Person,
whether or not contingent, with or without recourse, to assure or hold harmless
the holder of any Debt, lease, dividend, letter of credit or other obligation
(the “primary obligations”) of another Person (the “primary obligor”) against
loss in respect thereof, including any obligation of such Person (i) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (ii) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation. The amount of
any Guaranty Obligations shall be deemed to equal the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made or, if not stated or if indeterminable, the maximum reasonably anticipated
liability in respect thereof.

“Hazardous Materials” means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“Incremental Lender” - see Section 2.3(c).

“Incremental Term Loan” - see Section 2.3(a).

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case undertaken under any
U.S. Federal, state or foreign law, including the Bankruptcy Code.

 

9



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Subsidiaries for such period (including all imputed
interest on Capital Leases, but excluding capitalized fees and expenses incurred
in connection with this Agreement).

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as a Eurodollar Loan and ending on the
date one, three or six months thereafter, and only with respect to the first
four weeks after the Effective Date, seven days thereafter, as selected by the
Borrower pursuant to Section 2.2.2 or 2.2.3; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) except in the case of any interest period of seven days, any Interest Period
for a Eurodollar Loan that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) the Borrower may not select any Interest Period for a Loan if, after giving
effect to such selection, the aggregate principal amount of all Loans having
Interest Periods ending after any date on which an installment of the Loans is
scheduled to be repaid would exceed the aggregate principal amount of the Loans
scheduled to be outstanding after giving effect to such repayment.

“Inventory” means all of the Borrower’s and the Subsidiary Guarantors’ now owned
or hereafter acquired goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in progress, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in the Borrower’s or the Subsidiary Guarantors’ business or
used in selling or furnishing such goods, merchandise and other personal
property, all documents of title or other documents representing them.

“IRS” means the Internal Revenue Service, and any Person succeeding to any of
its principal functions under the Code.

“ITL Effective Date” - see Section 2.3(d).

“Joint Lead Arrangers” means BMO Capital Markets and BNP Paribas Securities
Corp. in their capacities as arrangers of the facility hereunder.

“Lender” means (a) each Person identified as a “Lender” on the signature pages
hereof, (b) each Person that becomes a party hereto pursuant to an Assignment
Agreement and (c) the respective successors and assigns of the foregoing.

“Lending Office” – see Section 8.5.

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person

 

10



--------------------------------------------------------------------------------

that secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance (of any kind whether or not monetary in nature),
charge or other security interest of any kind, whether arising by contract, as a
matter of law, by judicial process or otherwise (including the interest of a
lessor under a Capital Lease but excluding the interest of a lessor under an
operating lease).

“Loan” – see Section 2.1.

“Loan Documents” means this Agreement, the Guaranties, and the Collateral
Documents.

“Loan Parties” means the Borrower, the Parent and each Subsidiary Guarantor, and
“Loan Party” means any of them.

“Margin Stock” means any “margin stock” as defined in Regulation U of the FRB.

“Material Adverse Effect” means (a) an event, change or condition which
individually or in the aggregate with any other events, changes or conditions
has had or would reasonably be expected to have a material adverse change in, or
a material adverse effect upon, the operations, business, property, prospects or
financial condition of the Parent and its Subsidiaries taken as a whole or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties to perform any of their obligations under the Loan
Documents; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Loan Parties of any material term
of the Loan Documents or the rights and remedies of the Administrative Agent or
the Lenders under the Loan Documents or (ii) the perfection or priority of any
material Lien granted in any portion of the Collateral.

“Material Property” – see Section 12.1.13(b).

“Maturity Date” means the earlier to occur of (a) June 30, 2020 and (b) such
other date on which the Loans are declared to be due and payable pursuant to
Section 12.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Collateral Agent for the benefit of the Lenders a Lien
on real property owned or leased by the Borrower or any Subsidiary Guarantor.

“Multiemployer Plan” means a Multiemployer Plan as defined in Section 4001(a)(3)
of ERISA to which any Loan Party or ERISA Affiliate is, or within the last five
years has been, required to contribute.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document owing to
any Lender with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

11



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles or certificate of incorporation, operating
agreement or equivalent formation documents, such Person’s bylaws, regulations
or equivalent governing documents and any similar organizational documents of
such Person.

“Owned Real Property” means all real property owned in fee by the Borrower or
its Subsidiaries.

“Parent” – see the Recitals.

“Participant” – see Section 14.7.2.

“Patriot Act” – see Section 14.13.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any of its principal functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” – see Section 10.14.

“Permitted Liens” - see Section 10.9.

“Permitted Tax Sharing Payments” means certain tax sharing payments when made by
the Borrower to the Parent on a periodic basis and in accordance with a
tax-sharing agreement entered into between the Borrower and the Parent in form
and substance satisfactory to the Administrative Agent and BMO Capital Markets.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or other entity, whether
acting in an individual, fiduciary or other capacity.

“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
B.

“Prime Rate” means, for any day, the rate of interest announced or otherwise
established by the Administrative Agent from time to time as its prime
commercial rate as in effect on such day, with any change in the Prime Rate
resulting from a change in such prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Administrative Agent’s best or lowest
rate).

“Recovery Event Proceeds” means any insurance proceeds from any Casualty Event
or any condemnation proceeds (or other similar recoveries), in each case net of
(a) any collection expenses and (b) taxes paid or reasonably estimated by the
Borrower or any Subsidiary to be payable as a result thereof (after taking into
account any available tax credit or deduction).

 

12



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Pension Plan, other than an event for which the 30-day notice period is waived.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Loans with the incurrence by the Borrower or any Guarantor of any
financing incurred for the primary purpose of reducing the effective interest
cost or weighted average yield to less than the interest rate for or weighted
average yield of the Loans, including without limitation, as may be effected
through any amendment to the Loan Documents relating to the interest rate for
the Loans.

“Required Lenders” means Lenders having aggregate Applicable Percentages of more
than 50%.

“Responsible Financial Officer” means, as to any Person, the chief executive
officer, the president, the chief operating officer, the chief financial
officer, treasurer, or the corporate controller of such Person.

“Responsible Officer” means, as to any Person, any vice president or Responsible
Financial Officer of such Person.

“Restricted Payments” – see Section 10.15.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” – see Section 9.24.

“Sanctioned Person” – see Section 9.24.

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, and/or the European Union and/or the
French Republic, and/or Her Majesty’s Treasury or other relevant sanctions
authority.

“Security Agreement” means a security agreement substantially in the form of
Exhibit C.

“Specified Equity Contribution” – see Section 10.7.3.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the Voting Equity Interests
for the election of directors, other managers, or any similar governing body of
such entity. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of the Borrower.

 

13



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary of the Borrower that enters into a
Guaranty.

“Surety Instrument” means a letter of credit (whether standby or commercial),
banker’s acceptance, bank guaranty, shipside bond, surety bond or any similar
instrument.

“TIF Debt” means tax increment debt issued by a governmental agency or
instrumentality to finance an ethanol plant of one of Borrower’s Subsidiaries,
which debt is to be repaid by the proceeds of ad valorem taxes paid by such
Subsidiary.

“Total Funded Debt” means all Debt of the Borrower and its Subsidiaries,
determined on a consolidated basis, described in clauses (a), (d), (f), and
(j) of the definition of “Debt”.

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (i) Total Funded Debt as of such day to (ii) EBITDA for eight preceding
Fiscal Quarters ending on such day divided by two.

“Type of Loan or Borrowing” – see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.

“United States” and “U.S.” each means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or the giving of notice or both, constitute an Event of
Default.

“Voidable Transfer” - see Section 14.13.

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the Governing Body of such
Person.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation”.

(d) If a consent or approval is not to be unreasonably withheld, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

(f) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement), other contractual instruments and organizational
documents shall be deemed to include all subsequent amendments, restatements and
other modifications thereto, but

 

14



--------------------------------------------------------------------------------

only to the extent such amendments, restatements and other modifications are not
prohibited by the terms of any Loan Document, and (ii) references to any statute
or regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such statute or regulation from time to time.

(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(h) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Joint Lead Arrangers, the Agents,
the Parent, the Borrower, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Joint Lead Arrangers, the Agents, or the Lenders merely because of the Joint
Lead Arrangers’, the Agents’, or the Lenders’ involvement in their preparation.

(i) Except as otherwise specified herein, any reference to a particular time
means such time in New York, New York.

1.3 Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed, and all financial data (including financial ratios and requirements)
required to be submitted pursuant to this Agreement shall be prepared, in
conformity with GAAP.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

SECTION 2 COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES.

2.1 Commitments. Subject to the terms and conditions of this Agreement, each
Lender, severally and for itself alone, agrees to make a term loan (each a
“Loan”) to the Borrower on the Effective Date in an amount not to exceed such
Lender’s Applicable Percentage of the $225,000,000 aggregate amount of the
Loans. Loans that are repaid may not be reborrowed.

2.2 Loan Procedures.

2.2.1 Various Groups of Loans. Each Loan shall be divided into tranches that are
either a Base Rate Loan or a Eurodollar Loan (each a “type” of Loan), as the
Borrower shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. Eurodollar

 

15



--------------------------------------------------------------------------------

Loans having the same Interest Period are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and Eurodollar Loans may be outstanding
at the same time; provided that (a) not more than ten different Groups of
Eurodollar Loans shall be outstanding at any one time and (b) the aggregate
principal amount of each Group of Eurodollar Loans shall at all times be
$20,000,000 or a higher integral multiple of $1,000,000. All borrowings,
conversions and repayments of Loans shall be effected so that each Lender will
have a pro rata share (according to its Applicable Percentage) of all types and
Groups of Loans.

2.2.2 Borrowing Procedures. The Borrower shall give written notice or telephonic
notice (followed promptly by written confirmation thereof) substantially in the
form of Exhibit D to the Administrative Agent of the proposed borrowing not
later than (a) in the case of a Base Rate borrowing, 11:00 a.m. on the proposed
date of such borrowing, and (b) in the case of a Eurodollar Rate borrowing,
11:00 a.m. at least three Business Days prior to the proposed date of such
borrowing. Such notice shall be effective upon receipt by the Administrative
Agent, shall be irrevocable and shall specify the date, amount and type of
borrowing and, in the case of a Eurodollar Rate borrowing, the initial Interest
Period therefor. Promptly upon receipt of such notice, the Administrative Agent
shall advise each Lender thereof. Not later than 1:00 p.m. on the date of the
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds in
an amount equal to such Lender’s Applicable Percentage of such borrowing and, so
long as the conditions precedent set forth in Section 11 have been satisfied,
the Administrative Agent shall promptly pay the funds received from the Lenders
to the Borrower on the requested borrowing date.

2.2.3 Conversion and Continuation Procedures. (a) Subject to the provisions of
Section 2.2.1, the Borrower may, upon irrevocable notice to the Administrative
Agent in accordance with clause (b) below:

(i) elect, as of any Business Day, to convert any outstanding Loan into a Loan
of the other type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Group of Eurodollar Loans having an Interest Period expiring on such day (or
any part thereof in an aggregate amount of $20,000,000 or a higher integral
multiple of $1,000,000) for a new Interest Period.

(b) The Borrower shall give written notice or telephonic notice (followed
promptly by written confirmation thereof) substantially in the form of Exhibit E
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 a.m. on the
proposed date of such conversion; and (ii) in the case of a conversion into or
continuation of Eurodollar Loans, 11:00 a.m. at least three Business Days prior
to the proposed date of such conversion or continuation, specifying in each
case:

 

  (1) the proposed date of conversion or continuation;

 

  (2) the aggregate amount of Loans to be converted or continued;

 

  (3) the type of Loans resulting from the proposed conversion or continuation;
and

 

16



--------------------------------------------------------------------------------

  (4) in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.

(c) If upon expiration of any Interest Period applicable to any Eurodollar Loan,
the Borrower has failed to timely select a new Interest Period to be applicable
to such Eurodollar Loan, the Borrower shall be deemed to have elected to
continue such Eurodollar Loan as a Eurodollar Loan with a one-month Interest
Period, effective on the last day of the previous Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Borrower, of the details of any automatic
conversion.

(e) Unless the Required Lenders otherwise consent, the Borrower may not elect to
have a Loan converted into or continued as a Eurodollar Loan during the
existence of any Event of Default or Unmatured Event of Default.

2.3 Incremental Term Loans.

(a) The Borrower may, by written notice (substantially in the form of Exhibit K)
to the Administrative Agent elect to request the making of tranches of term
loans (each an “Incremental Term Loan”) in an aggregate amount not to exceed
$50,000,000; provided that the Borrower may request Incremental Term Loans in
excess of $50,000,000 so long as after giving effect to such Incremental Term
Loans, the pro forma Total Leverage Ratio does not exceed 3.00 to 1.00.

(b) Any such request shall (x) be in a minimum amount of $10,000,000 or a higher
integral multiple of $5,000,000 and (y) set forth the date that the Borrower
proposes the Incremental Term Loans be made, the requested amount and the
proposed terms of the Incremental Term Loans.

(c) To achieve the full amount of the requested tranche of Incremental Term
Loans and subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld), the Borrower may invite additional Eligible
Assignees to provide Incremental Term Loans or request an existing Lender to
provide an Incremental Term Loan (any Person providing an Incremental Term Loan,
each an “Incremental Lender”).

(d) The Administrative Agent and the Borrower shall determine the effective date
(the “ITL Effective Date”) and the final allocation of the tranche of
Incremental Term Loans. The Administrative Agent shall promptly notify the
Borrower and the Lenders of each Incremental Term Loan and the ITL Effective
Date.

(e) The Incremental Term Loans shall (i) rank pari passu in right of payment and
of security with all other Loans, (ii) not mature earlier than the scheduled
maturity of the Loans or have a weighted average life that is shorter than the
then remaining weighted average life of the Loans, (iii) be entitled to share in
prepayments pro rata with the Loans (unless the Incremental Lenders agree to
take a lesser share of certain prepayments), (iv) be treated no more favorably
than the Loans with respect to any mandatory prepayments set forth in
Section 6.2.3, (v) have an All-in Yield determined by the Borrower and the
Incremental Lenders which shall be set forth in

 

17



--------------------------------------------------------------------------------

a supplement to this Agreement executed in connection therewith; provided,
however, that the All-in Yield applicable to the Incremental Term Loans shall
not be greater than 0.50% over the applicable All-in Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to the Loans unless the interest rate with respect to the Loans is
increased so as to cause the then-applicable All-in Yield under this Agreement
on the Loans to equal the All-in Yield then applicable to the Incremental Term
Loans less 0.50%, (vi) have an amortization schedule determined by the Borrower
and the Incremental Lenders and (vii) have other terms and conditions (other
than with respect to pricing, amortization and maturity) substantially similar
to the Loans (and, in any event, reasonably satisfactory to the Administrative
Agent). For purposes of this Section 2.3, “All-in Yield” means, as to any Debt,
the effective interest rate with respect thereto as reasonably determined by the
Administrative Agent taking into account the interest rate, margin, original
issue discount, upfront fees and eurocurrency rate or base rate floor; provided
that original issue discount shall be equated to interest rate assuming a
four-year life to maturity; provided, further, that if the Incremental Term
Loans include a eurocurrency rate floor greater than the applicable interest
rate floor with respect to the Loans, such differential between interest rate
floors shall be equated to the applicable interest rate margin with respect to
the Loans for purposes of determining whether an increase to the interest rate
margin with respect to the Loans shall be required, but only to the extent an
increase in the interest rate floor with respect to the Loans would cause an
increase in the interest rate then in effect, and in such event, the interest
rate floor (but not the interest rate margin) applicable to the Loans shall be
increased to the extent of such differential between interest rate floors;
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, commitment, structuring or similar fees paid to arrangers or fees
that are not paid ratably to the market with respect to such Debt. The
aforementioned supplement to this Agreement may, without the consent of any
Lender that is not an Incremental Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent to effect the provisions of this Section
2.3

(f) The making of the Incremental Term Loans shall be documented pursuant to a
supplement to this Agreement executed by the Borrower, each applicable
Incremental Lender and the Administrative Agent and shall be subject to the
following conditions:

(i) at the time of any such request and at the time of the making of the
Incremental Term Loans (and after giving effect thereto and the use of the
proceeds thereof), no Unmatured Event of Default or Event of Default shall have
occurred and be continuing;

(ii) each condition set forth in Sections 11.1.22 and 11.1.23 shall have been
met; and

(iii) such other conditions as the Borrower, the applicable Incremental Lenders
and the Administrative Agent shall agree shall have been met.

(g) The Incremental Term Loans, shall constitute Loans under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
with respect to the security interests created by the Collateral Documents. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent or the Collateral Agent to ensure and/or demonstrate that the Lien and

 

18



--------------------------------------------------------------------------------

security interests granted by the Collateral Documents continue to be perfected
under the Uniform Commercial Code (as defined in the Security Agreement) or
other applicable law relating to the perfection of security interests after
giving effect to the establishment of the Incremental Term Loans.

(h) No Lender shall be obligated to provide any Incremental Term Loan.

2.4 Commitments Several. The failure of any Lender to make a Loan shall not
relieve any other Lender of its obligation (if any) to make a Loan on such date,
but no Lender shall be responsible for the failure of any other Lender to make
any Loan to be made by such other Lender.

2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Credit Extension if an Event of
Default or Unmatured Event of Default exists or would result therefrom.

SECTION 3 RECORDKEEPING. Each Lender shall record in its records the date and
amount of each Loan made by such Lender, each repayment or conversion thereof
and, in the case of each Eurodollar Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttable presumptive evidence of the principal amount of
the Loans owing to such Lender. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder to repay the principal amount
of each Loan made by such Lender together with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Borrower promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date such Loan is
advanced until such Loan is paid in full as follows:

(a) at all times such Loan is a Base Rate Loan, at a rate per annum equal to the
sum of (i) the Base Rate from time to time in effect plus (ii) the applicable
Base Rate Margin from time to time in effect; (b) at all times such Loan is a
Eurodollar Loan, at a rate per annum equal to the sum of (i) the greater of
1.00% and the Eurodollar Rate applicable to each Interest Period for such Loan
plus (ii) the applicable Eurodollar Margin from time to time in effect;

provided that, at any time an Event of Default exists, the interest rate
applicable to each Loan shall be increased by 2%.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last Business Day of each calendar quarter and at
maturity. Accrued interest on each Eurodollar Loan shall be payable on the last
day of each Interest Period relating to such Loan (and, in the case of a
Eurodollar Loan with an Interest Period longer than three months, on each
three-month anniversary of the first day of such Interest Period) and at
maturity. After maturity, accrued interest on all Loans shall be payable on
demand.

 

19



--------------------------------------------------------------------------------

4.3 Setting and Notice of Eurodollar Rates. The applicable Eurodollar Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrower and
each Lender. Each determination of the applicable Eurodollar Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of manifest error. The Administrative Agent shall, upon written
request of the Borrower or any Lender, deliver to the Borrower or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable Eurodollar Rate hereunder.

4.4 Computation of Interest. All determinations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. All other computations of interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days (which results in more
interest being paid than if computed on the basis of a 365-day year). The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

SECTION 5 FEES. The Borrower agrees to pay to the Administrative Agent and the
Joint Lead Arrangers such fees as are mutually agreed to in writing from time to
time by the Borrower, the Administrative Agent and the Joint Lead Arrangers.

SECTION 6 REPAYMENT OF LOANS; PREPAYMENTS.

6.1 Repayment of Loans. The Loans shall be repaid in installments on the last
day of each Fiscal Quarter beginning with the first full Fiscal Quarter after
the Effective Date in amounts equal to 1.0% per annum of the principal amount of
the Loans made on the Effective Date, with a final installment payable on the
Maturity Date in an amount equal to the then unpaid principal balance of the
Loans. Each such installment shall be applied to repay the Loans of the Lenders
according to their respective Applicable Percentages.

6.2 Prepayments.

6.2.1 Voluntary Prepayments. The Borrower may from time to time prepay Loans in
whole or in part, without premium or penalty (other than as set forth in
Section 6.2.2); provided that the Borrower shall give the Administrative Agent
(which shall promptly advise each applicable Lender) notice thereof not later
than 11:00 a.m. on the date of such prepayment in the case of a Base Rate Loan
and upon three Business Days’ prior notice in the case of a Eurodollar Loan,
substantially in the form of Exhibit F, specifying the Loans to be prepaid and
the date (which shall be a Business Day) and amount of prepayment. Each partial
prepayment of Loans shall be in a principal amount of $5,000,000 or a higher
integral multiple of $1,000,000.

6.2.2 Repricing Transaction Prepayment Fee. All prepayments of Loans made in
connection with any Repricing Transaction on or prior to the 12-month
anniversary of the Effective Date shall be accompanied by a premium in an amount
equal to the principal amount of the Loans prepaid multiplied by 1.0%.

 

20



--------------------------------------------------------------------------------

6.2.3 Mandatory Prepayments. If the Borrower and its Subsidiaries have Excess
Cash Flow for any Fiscal Quarter, the Borrower shall make a prepayment in an
amount equal to the relevant portion of such Excess Cash Flow at the following
times in the following amounts:

(a) Within 60 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year and within 105 days after the end of the fourth Fiscal Quarter
of each Fiscal Year, commencing with the first full Fiscal Quarter after the
Effective Date, the Borrower shall make a prepayment in an amount (rounded down,
if necessary, to an integral multiple of $10,000) equal to 50% of Excess Cash
Flow for such Fiscal Quarter; provided that if the Total Leverage Ratio as of
the end of any Fiscal Quarter is greater than or equal to 3.25 to 1.0, the
amount of such prepayment shall be increased to 75% of Excess Cash Flow for such
Fiscal Quarter; provided, further, that the total amount of mandatory
prepayments payable pursuant to this clause (a) in any Fiscal Year shall not
exceed 24% of the aggregate amount of the Loans made on the Effective Date,
except that for Fiscal Year 2014, such aggregate amount of mandatory prepayments
shall not exceed 12% of the aggregate amount of the Loans made on the Effective
Date. Voluntary prepayments made during any Fiscal Quarter pursuant to
Section 6.2.1 shall be credited on a dollar-for-dollar basis against the amount
of mandatory prepayments required to be paid under this clause (a) with respect
to such Fiscal Quarter.

(b) Upon receipt by the Borrower or any Subsidiary of any Recovery Event
Proceeds (including receipt thereof by the Collateral Agent if the Collateral
Agent receives any such proceeds pursuant to any Collateral Document) in excess
of $2,500,000, the Borrower shall make a prepayment in an amount equal to such
Recovery Event Proceeds; provided that, so long as no Event of Default or
Unmatured Event of Default exists, no such prepayment shall be required to the
extent the Borrower notifies the Administrative Agent prior to or concurrently
with receipt of such Recovery Event Proceeds that such proceeds will be used
(and such proceeds are in fact used by the Borrower or the applicable Subsidiary
within 180 days after the date of receipt of such proceeds) for the financing of
the replacement, substitution or restoration of the assets subject to the
applicable Casualty Event or condemnation (it being understood that if at any
time the Borrower or the applicable Subsidiary determines that any such proceeds
will not be so used within 180 days, such proceeds shall promptly be applied as
provided above in this clause (b)).

6.2.4 Pro Rata Treatment. All payments (including prepayments) pursuant to this
Section 6 shall be applied to pay the Loans of the Lenders ratably in accordance
with their Applicable Percentages.

6.3 All Prepayments of Eurodollar Loans. Each prepayment of a Eurodollar Loan on
a day other than the last day of an Interest Period therefor shall include
interest on the principal amount being repaid and shall be subject to
Section 8.4.

6.4 All Prepayments of Loans. Each prepayment of Loans shall be applied in the
inverse order of maturity.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal of or interest on the Loans,
and of all fees, shall be made by the Borrower to the Administrative Agent in
immediately available funds, without setoff, defense, recoupment or
counterclaim, at the office specified by the Administrative Agent not later than
12:00 noon on the date due (or such later time as the

 

21



--------------------------------------------------------------------------------

Administrative Agent may agree); and funds received after that hour shall be
deemed to have been received by the Administrative Agent on the next following
Business Day. Subject to Section 7.6, the Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Borrower directly to the Lender entitled
thereto.

7.2 Application of Payments. If following a payment by the Borrower under
Section 6.1, insufficient funds are available to the Administrative Agent to pay
in full all amounts then due hereunder, then payments hereunder (and all
payments under any Guaranty and amounts realized upon enforcement of any
Collateral Document) shall be applied as follows:

first, to amounts payable to the Agents pursuant to Section 14.5 (which amounts
shall be retained by each Agent for its own account except to the extent it has
previously been reimbursed therefor by one or more Lenders, in which case such
amounts shall be remitted ratably to such Lenders to reimburse them for their
respective reimbursement payments);

second, ratably to pay (i) accrued and unpaid interest on the Loans and
(ii) accrued and unpaid fees under Section 5;

third, ratably to pay principal of the Loans, in each case regardless of whether
any such amount is then due;

fourth, ratably to all other unpaid obligations of the Loan Parties hereunder or
under any other Loan Document; and

fifth, to the Borrower or as a court of competent jurisdiction may direct.

For purposes of the foregoing paragraph, (A) “ratably” means, with respect to
any amount to be applied pursuant to clause first, second, third or fourth, pro
rata to each holder of the applicable obligations in accordance with the
aggregate amount of such obligations held by each such holder.

Concurrently with each remittance to any Lender of its share of any payment
pursuant hereto, the Administrative Agent shall advise such Lender as to the
application of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans falls due on a day which is not a Business Day, then such due
date shall be extended to the immediately following Business Day (unless, in the
case of a Eurodollar Loan, such immediately following Business Day is the first
Business Day of a calendar month, in which case such date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.

7.4 Setoff. The Borrower agrees that each Agent and each Lender have all rights
of setoff and bankers’ lien provided by applicable law, and in addition thereto,
the Borrower agrees that at any time any Event of Default exists, each Agent and
each Lender may apply to the payment of any obligations of the Borrower
hereunder, whether or not then due, any balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter with such Agent or such Lender.

 

22



--------------------------------------------------------------------------------

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.3, 8.7 or 14.7) on account of
principal of or interest on any of its Loans in excess of its pro rata share (in
accordance with the terms of this Agreement) of payments and other recoveries
obtained by all Lenders on account of principal of and interest on their
respective Loans then held by them, such Lender shall purchase from the other
Lenders such participation in the Loans held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Lender, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery.

7.6 Taxes.

7.6.1 Payments Free of Withholding. Except as otherwise required by law and
subject to Sections 7.6.2 and 7.6.4, each payment by the Borrower under this
Agreement or the other Loan Documents shall be made without withholding for or
on account of any present or future taxes imposed by or within the jurisdiction
in which the Borrower is domiciled, any jurisdiction from which the Borrower
makes any payment, or (in each case) any political subdivision or taxing
authority thereof or therein, other than (a) income or franchise taxes imposed
upon or determined by reference to the overall net income of the recipient,
(b) branch profits taxes, or (c) taxes imposed as a result of a connection
between the recipient and the taxing jurisdiction other than a connection
arising solely under this Agreement or any other Loan Document. If any such
withholding is so required, the Borrower shall make the withholding, pay the
amount withheld to the appropriate Governmental Authority before penalties
attach thereto or interest accrues thereon, and forthwith pay such additional
amount, if any, as may be necessary to ensure that the net amount actually
received by each Lender and the Administrative Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which such Lender or the Administrative Agent (as the case may be) would have
received had such withholding not been made. If the Administrative Agent or any
Lender pays any such taxes or penalties or interest thereon, it shall deliver
official tax receipts evidencing that payment or certified copies thereof or
other reasonably satisfactory evidence of such payment to the Borrower who shall
reimburse the Administrative Agent or such Lender for that payment on demand in
the currency in which such payment was made. If the Borrower pays any such taxes
or penalties or interest thereon, it shall deliver official tax receipts
evidencing that payment or certified copies thereof or other reasonably
satisfactory evidence of such payment to the applicable Lender or the
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment. The Borrower shall indemnify each Lender and
Administrative Agent, within 10 days after demand therefor, for the full amount
of any taxes (other than taxes described in Sections 7.6.1(a), (b) or (c))
(including taxes imposed or asserted on or attributable to amounts payable under
this Section) payable or paid by such Lender or Administrative Agent or required
to be withheld or deducted from a payment to such Lender or Administrative Agent
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such taxes were correctly or legally imposed. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

23



--------------------------------------------------------------------------------

7.6.2 U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Extension is made hereunder or, if later, the date such Person becomes a
Lender hereunder, two duly completed and signed copies of (a) either Form W-8BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the obligations thereunder)
or Form W-8ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the obligations thereunder) of the IRS
or (b) solely if such Lender is claiming exemption from United States
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN, or any successor form
prescribed by the IRS, and a certificate substantially in the form of Exhibit J
entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the obligations thereunder. Upon any Lender changing its Lending
Office, such Lender shall submit to the Borrower and the Administrative Agent
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities), and, in addition, from time to time each
Lender shall submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) and such other certificates as may be (i) requested
by the Borrower in a notice, directly or through the Administrative Agent, to
such Lender and (ii) required under then current United States law or
regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Lender, including fees, pursuant
to the Loan Documents or the obligations thereunder. Upon the request of the
Borrower or the Administrative Agent, each Lender that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent a completed Form W-9 to the effect that it
is such a United States person.

7.6.3 Inability of Lender to Submit Forms. If any Lender determines that, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, in each case occurring after the date
hereof, it is unable to submit to the Borrower or the Administrative Agent any
form or certificate that such Lender is obligated to submit pursuant to
Section 7.6.2 or that such Lender is required to withdraw or cancel any such
form or certificate previously submitted or any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender shall promptly notify
the Borrower and Administrative Agent of such fact and such Lender shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

7.6.4 No Requirement to Pay Additional Amount. The Borrower shall not be
required to pay any additional amount with respect to taxes (including penalties
or interest thereon) pursuant to Section 7.6.1 to any Lender or the
Administrative Agent with respect to any Lender if (a) the obligation to pay
such additional amount would not have arisen but for a failure by such Lender to
comply with its obligations under Section 7.6.2, or (b) in the case of an
Assignee, to the extent the Borrower would not have been obligated to pay such
additional amount to the assignor Lender, except to the extent the obligation of
the Borrower to pay such excess additional amount to the Assignee resulted
solely from a change in applicable law occurring after the date of the relevant
assignment.

 

24



--------------------------------------------------------------------------------

7.6.5 Refunds. If any Lender or the Administrative Agent determines in its sole
discretion that it has received a refund in respect of any taxes as to which
additional amounts have been paid to it by the Borrower pursuant to
Section 7.6.1, it shall promptly pay to the Borrower an amount equal to such
refund (but only to the extent of additional amounts, penalties or interest paid
by the Borrower under Section 7.6.1 with respect to the taxes giving rise to
such refund) without interest (other than interest included in such refund by
the relevant taxing authority attributable thereto), net of all reasonable,
documented out-of-pocket expenses of such Lender or the Administrative Agent;
provided that the Borrower, upon the request of any Lender or the Administrative
Agent agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant taxing authority) to such
Lender or the Administrative Agent in the event that such Lender or the
Administrative Agent is required to repay such refund to such taxing authority.
This Section 7.6.5 shall not be construed to require any Lender or the
Administrative Agent to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

7.7 Evidence of Indebtedness. Upon the request of any Lender, the Borrower shall
execute and deliver to such Lender a note in customary form payable to such
Lender, which shall evidence such lender’s Loans hereunder.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.

8.1 Increased Costs. (a) If, on or after the date hereof, any Change in Law:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to any Eurodollar Loans or such Lender’s obligation to make
Eurodollar Loans, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on any Eurodollar
Loan or any other amount due under this Agreement or any other Loan Document in
respect of any Eurodollar Loan or such Lender’s obligation to make Eurodollar
Loans (except for (a) income or franchise taxes imposed upon or determined by
reference to the overall net income of the recipient, (b) branch profits
taxes, (c) taxes imposed as a result of a connection between the recipient and
the taxing jurisdiction other than a connection arising solely under this
Agreement or any other Loan Document or (d) amounts covered by Section 7.6.1
above); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the FRB, but
excluding any such requirement for which a Lender is compensated pursuant to the
operation of the formula in the definition of “Eurodollar Rate”) against assets
of, deposits with or for the account of, or credit extended by, any Lender (or
its Lending Office), or shall impose on any Lender (or its Lending Office) or on
the interbank market any other condition affecting any Eurodollar Loan or such
Lender’s obligation to make Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan or to
reduce the amount of any sum received or receivable by such Lender (or its
applicable Lending Office) under this Agreement or under any other Loan Document
with respect thereto, by an

 

25



--------------------------------------------------------------------------------

amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender such additional amount as will compensate such
Lender for such increased cost or reduction with respect to the Eurodollar
Loans.

(b) If, on or after the date hereof, any Lender determines that any Change in
Law has the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of such Lender’s obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower agrees to pay to such Lender such additional amount as will compensate
such Lender for such reduction.

(c) Any demand by a Lender under this Section 8.1 shall be accompanied by a
certificate of such Lender setting forth the additional amount or amounts to be
paid to it hereunder, which shall be conclusive absent manifest error. In
determining such amount, any Lender may use any reasonable averaging and
attribution method.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If on or prior to
the first day of any Interest Period for any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Base Rate, or

(b) the Required Lenders advise the Administrative Agent that (i) the Eurodollar
Base Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
become impracticable, then the Administrative Agent shall promptly give notice
thereof to the Borrower and the Lenders and, until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, all Loans shall be converted to Base Rate Loans at the end of the
applicable Interest Period.

8.3 Changes in Law Rendering Eurodollar Loans Unlawful. Notwithstanding any
other provision of this Agreement or any other Loan Document, if at any time
after the date hereof any Change in Law makes it unlawful for any Lender to make
or continue to maintain any Eurodollar Loan or to perform its obligations with
respect to Eurodollar Loans as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement; provided
that, subject to all of the terms and conditions of this Agreement, the Borrower
may then elect to borrow the principal amount of the affected Eurodollar Loans
as Base Rate Loans, which Base Rate Loans shall not be made ratably by the
Lenders but only by such affected Lender.

 

26



--------------------------------------------------------------------------------

8.4 Funding Losses. The Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement in reasonable detail setting
forth the basis for the amount being claimed, a copy of which shall be furnished
to the Administrative Agent), the Borrower will be obligated to indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan, but excluding any loss of anticipated profits), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion (including any conversion pursuant to Section 8.3) by the Borrower
of any Eurodollar Loan of such Lender on a date other than the last day of an
Interest Period for such Loan or (b) any failure of the Borrower to borrow or
continue, or to convert any Loan into, a Eurodollar Loan on a date specified
therefor in a notice of borrowing, continuation or conversion pursuant to this
Agreement. For this purpose, all notices to the Administrative Agent pursuant to
this Agreement shall be deemed to be irrevocable.

8.5 Right of Lenders to Fund through Other Offices. Subject to Section 8.7, each
Lender may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof (each a
“Lending Office”) for each type of Loan available hereunder or at such other of
its branches, offices or affiliates as it may from time to time elect and
designate in a notice to the Borrower and the Administrative Agent.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of its Loans in any manner it sees fit, it being
understood, however, that for purposes of this Agreement all determinations
hereunder shall be made as if such Lender had actually funded and maintained
each Eurodollar Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Eurodollar Rate for such Interest Period.

8.7 Mitigation of Circumstances. (a) Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any circumstance
of the nature described in Section 8.2 or 8.3 (and, if any Lender has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Lender shall promptly so notify the Borrower
and the Administrative Agent). To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Loans to
reduce any liability of the Borrower with respect to such Lender under
Section 7.6 or 8.1 or to avoid the unavailability of Eurodollar Loans under
Section 8.3, so long as such designation is not otherwise disadvantageous to the
Lender.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 7.6 or 8.1 or is subject to a circumstance of the nature described in
Section 8.2 or 8.3, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative

 

27



--------------------------------------------------------------------------------

Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.7), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower or assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 14.7.1;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest) or
the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under this Section 8, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable laws;

provided, further that a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent manifest error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive the termination of this Agreement.

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Joint Lead Arrangers, the Agents, and the Lenders to enter into
this Agreement and to induce the Lenders to make Loans hereunder, the Borrower
represents and warrants, as to itself and its Subsidiaries, to the Joint Lead
Arrangers, the Agents and the Lenders that:

9.1 Corporate Existence; Subsidiaries; Foreign Qualification. The Borrower and
each Subsidiary is duly organized, validly existing and in good standing under
the laws of its state or jurisdiction of incorporation or organization. The
Borrower and each Subsidiary is duly qualified and authorized to do business and
is in good standing as a foreign entity in the jurisdictions where the character
of its property or its business activities makes such qualification necessary,
except with regard to jurisdictions where the failure to be so qualified or
organized, or to be in good standing, as a foreign entity would not have a
Material Adverse Effect. Schedule 9.1 sets forth, as of the Effective Date, each
Subsidiary, its state of formation, its relationship to the Borrower, including
the percentage of each class of stock (or membership interests) owned by the
Borrower or such Subsidiary, each Person that owns any stock or other Equity
Interest of the Borrower or such Subsidiary, the location of its chief executive
office and its principal place of business. The Borrower directly owns all of
the Equity Interests of each of its Subsidiaries.

 

28



--------------------------------------------------------------------------------

9.2 Corporate Authority; Enforceability; No Conflict. Each Loan Party has the
right and power and is duly authorized and empowered to enter into, execute and
deliver the Loan Documents to which it is a party and to perform and observe the
provisions of the Loan Documents. The Loan Documents to which each Loan Party is
a party have been duly authorized and approved by such Loan Party’s Governing
Body have been duly executed and delivered by such Loan Party, and are the
legal, valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms, except insofar as
such enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws relating
to or affecting the enforcement of creditors’ rights generally and/or
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity. The execution, delivery and
performance of the Loan Documents will not (i) conflict with, result in any
breach in any of the provisions of, constitute a default under, or result in the
creation of any Lien (other than Permitted Liens) upon any assets or property of
the Borrower or any Subsidiary, under the provisions of, such Person’s
Organizational Documents or any material agreement to which such Person is a
party or (ii) violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award that is applicable to or binding on
any Loan Party.

9.3 Compliance with Laws.

9.3.1 Generally. The Borrower and each Subsidiary:

(a) holds all material permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in material compliance with all
applicable laws relating thereto;

(b) is in material compliance with all material Federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including those
relating to terms and conditions of employment, including but not limited to,
labor relations and collective bargaining, wages and hours, leave laws, workers’
compensation, unemployment compensation, immigration, income tax, notice for
plant closings and mass layoffs, occupational safety and health, and equal
employment practices; and

(c) except for defaults that would not reasonably be expected to result in any
material consequence, is not in violation of or in default under any material
agreement to which it is a party or by which any material portion of its assets
is subject or bound.

9.4 Litigation and Administrative Proceedings. Except as disclosed on Schedule
9.4 or as otherwise disclosed in writing by the Borrower to the Administrative
Agent, there are, to the knowledge of the Borrower and its Subsidiaries, (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against the Borrower or any Subsidiary, and in respect of which the Borrower or
any Subsidiary may have any material liability, in any court or before any
Governmental Authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which the Borrower or any Subsidiary is a party or by which
any asset of the Borrower or any Subsidiary is

 

29



--------------------------------------------------------------------------------

bound which would result in any material liability to or material limitation on
the business activities or would have a Material Adverse Effect on the ability
of the Borrower or its Subsidiaries to perform hereunder or under the other Loan
Documents and (c) no material grievances, disputes, arbitrations, unfair labor
practice charges or controversies outstanding with or involving any union or
other organization of the employees of the Borrower or any Subsidiary, or
material threats of work stoppage, slowdown, strike, picketing, or pending
demands for collective bargaining, or material demands or petitions filed for
recognition or certification of a collective bargaining representative.

9.5 Title to Assets. (a) The Borrower and each Subsidiary has good title to and
ownership of all Material Property it purports to own, which property is free
and clear of all Liens, except for Permitted Liens.

(b) Schedule 9.5 sets forth a complete and accurate list of all real property
owned or leased by the Borrower and each of its Subsidiaries, and shows as of
the Effective Date the street address, county or other relevant jurisdiction,
state, record owner, lessor (if applicable) and, with regard to real property
owned, book value thereof. The Borrower and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned, or a valid
leasehold interest in the real property leased, by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Permitted Liens.

(c) All TIF Debt issued with respect to the ethanol plant of Green Plains
Atkinson has been repaid or cancelled. Green Plains Ord LLC is the owner, free
and clear of all Liens, other than Permitted Liens, of all of the issued and
outstanding TIF Debt issued with respect to its ethanol plant by the Community
Development Agency of the City of Ord, Nebraska. Green Plains Central City LLC
is the owner, free and clear of all Liens, other than Permitted Liens, of
$3,928,488, constituting all but $999,000 of the issued and outstanding TIF Debt
issued with respect to its ethanol plant by the Community Redevelopment
Authority of the City of Central City, Nebraska.

9.6 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring of any obligations by any Loan Party under any
Loan Document or from the grant or perfection of the Liens of the Collateral
Agent and the Lenders on the Collateral in accordance with the Collateral
Documents.

9.7 Tax Returns. All Federal and all material state, provincial and local tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of the Borrower and its Subsidiaries have
been filed and all taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except as otherwise permitted herein; and
the provision for taxes on the books of the Borrower and its Subsidiaries (on a
consolidated basis) have been made in accordance with GAAP.

9.8 Environmental Laws. Except as disclosed in Schedule 9.8, or as otherwise
disclosed in writing by the Borrower to the Administrative Agent, (i) the
Borrower and each Subsidiary is in material compliance with all applicable
Environmental Laws; (ii) no material litigation or proceeding arising under,
relating to or in connection with any Environmental Law is pending or, to the
best knowledge of any officer of the Borrower or any Subsidiary, threatened,
against the Borrower or any Subsidiary, in connection with any real property in
which the Borrower or any

 

30



--------------------------------------------------------------------------------

Subsidiary holds or has held an interest or any past or present operation of the
Borrower or any Subsidiary; and (iii) no material release, threatened release,
reportable release or disposal of Hazardous Materials is occurring, or has
occurred on, under or to any real property owned or leased by the Borrower or
any Subsidiary without having been remediated sufficiently to avoid material
liability to the Borrower or such Subsidiary. As used in this Section 9.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

9.9 Continued Business. There exists no actual, pending or, to the knowledge of
the Borrower, threatened termination, cancellation or limitation of, or
modification or change in the business relationship of the Borrower or any
Subsidiary and any customer, or any group of customers, which termination,
cancellation, limitation, modification or change, if realized, would reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would reasonably be expected
to have a Material Adverse Effect.

9.10 Employee Benefits Plans. Each ERISA Plan is in compliance in all material
respects with all applicable requirements of ERISA, the Code and other
applicable law. Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur.
The minimum funding standards under Section 302 of ERISA and Section 412 of the
Code have been satisfied with respect to each Pension Plan, and no waiver of
such minimum funding standards has been applied for or obtained with respect to
any Pension Plan. As of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430 of the Code) is
60% or higher and no facts or circumstances exist with respect to any Loan Party
or ERISA Affiliate that could reasonably be expected to cause the funding target
attainment percentage to drop below such threshold as of the next valuation
date.

9.11 Consents or Approvals. Except as contemplated by the Loan Documents, no
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person is required to be obtained
or completed by the Borrower or any Subsidiary in connection with the execution,
delivery or performance of any Loan Document that has not already been obtained
or completed.

9.12 Solvency. The Loan Parties have received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Loan
Parties have incurred to the Administrative Agent and the Lenders. No Loan Party
is insolvent (as defined in any applicable state, Federal or relevant foreign
statute) or will be rendered insolvent by the execution and delivery of the
applicable Loan Documents and the consummation of the transactions contemplated
thereby. No Loan Party is engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Administrative Agent and the Lenders incurred hereunder. No Loan Party intends
to, or believes that it will, incur debts beyond its ability to pay such debts
as they mature.

9.13 Financial Condition. (a) (i) The audited consolidated financial statements
of the Parent for the Fiscal Year ended December 31, 2013 and the unaudited
consolidated financial

 

31



--------------------------------------------------------------------------------

statements of the Parent for the Fiscal Quarter ended March 31, 2014, copies of
which have been delivered to the Administrative Agent, are true and complete in
all material respects and fairly present the financial condition of the Parent
and the Borrower and their respective consolidated Subsidiaries as of the dates
of such financial statements and the results of their operations for the periods
then ending; and (ii) no event or circumstance has occurred since December 31,
2013 that constitutes or would reasonably be expected to have a Material Adverse
Effect.

(b) Since December 31, 2013, there has been no material change in the Parent or
the Borrower’s accounting procedures, except in accordance with or as permitted
by GAAP and as disclosed in writing to the Administrative Agent.

9.14 Regulations. Neither the Borrower nor any Subsidiary owns or is carrying
any Margin Stock or is engaged principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. The making of any Loan (or any conversion thereof)
will not violate, or be inconsistent with, the provisions of Regulation T, U or
X of the FRB or any other regulation of the FRB.

9.15 Intellectual Property. Except as set forth on Schedule 9.15, the Borrower
and its Subsidiaries owns or has the right to use all of the material patents,
patent applications, industrial designs, trademarks, service marks, copyrights
and licenses, if any, and rights with respect to the foregoing, necessary for
the conduct of its business and, except as would not reasonably be expected to
have a Material Adverse Effect, without any known conflict with the rights of
others.

9.16 Insurance. The Borrower and each Subsidiary maintains with financially
sound and reputable insurers insurance with coverage and limits as required by
law and as is customary with Persons engaged in the same businesses as the
Borrower and its Subsidiaries. Schedule 9.16 sets forth all insurance carried by
the Borrower and its Subsidiaries on the Effective Date, setting forth in detail
the amount and type of such insurance.

9.17 Deposit Accounts. Schedule 9.17 lists all banks and other financial
institutions at which the Borrower or any Subsidiary maintains deposit,
securities or other similar accounts as of the Effective Date, and Schedule 9.17
correctly identifies, as of the Effective Date, the name, address and telephone
number of each depository or other financial institution, the name in which each
such account is held, a description of the purpose of the account, and the
complete account number therefor.

9.18 Accurate and Complete Statements. Neither the Loan Documents nor the
written statements made by any Loan Party in connection with any of the Loan
Documents, taken as a whole, contain any untrue statement of a material fact or
omits a material fact necessary to make the statements contained therein or in
the Loan Documents not misleading. As of the Effective Date, after due inquiry
by the Borrower and its Subsidiaries, there is no fact known to the Borrower or
any Subsidiary that has not been disclosed to the Administrative Agent and the
Lenders that has had or is likely to have a Material Adverse Effect.

9.19 Investment Company Act, etc. None of the Borrower or any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.

 

32



--------------------------------------------------------------------------------

9.20 Liens and Security Interests. As of the Effective Date, except for
Permitted Liens, (a) there is and will be no UCC Financing Statement or similar
notice of Lien outstanding covering any personal property of the Borrower or any
Subsidiary, (b) there is and will be no mortgage outstanding covering any
interest in real property held by the Borrower or any Subsidiary and (c) no
interest in real or personal property held by the Borrower or any Subsidiary is
subject to any Lien of any kind. The Collateral Agent has a valid and
enforceable first priority security interest in the Collateral (subject to
Permitted Liens) to the extent contemplated by the Collateral Documents. As of
the Effective Date, none of the Borrower or any Subsidiary has entered into any
contract or agreement (other than a contract or agreement entered into in
connection with any Debt permitted solely by Section 10.8(b) or (c) to finance
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists at the Effective Date that would prohibit the Collateral Agent or
the Lenders from acquiring a first priority perfected Lien on, or a collateral
assignment of, any of the property or assets of the Borrower or any Subsidiary
to the extent contemplated by the Collateral Documents.

9.21 Material Agreements. Except as disclosed on Schedule 9.21(a), as of the
Effective Date, none of the Borrower or any Subsidiary is a party to any
contract, agreement, understanding, or arrangement that if violated, breached,
or terminated for any reason, would be reasonably expected to have a Material
Adverse Effect. All intercompany agreements related to agribusiness, marketing,
hedging and distribution, including such agreements entered into between the
Borrower or any Subsidiary and Green Plains Commodity Management LLC, Green
Plains Commodities LLC, Green Plains Grain Company LLC, or Green Plains Trade
Group LLC or another Affiliate performing similar services for the Borrower or
such Subsidiary, are disclosed on Schedule 9.21(b) and were entered into on
terms no less favorable to the Borrower or such Subsidiary than those that might
be obtained at the time in a transaction with a non-Affiliate.

9.22 Anti-Bribery, Anti-Corruption and Anti-Money Laundering. No Loan Party nor
any of its subsidiaries, directors or officers, or, to the best knowledge of
such Loan Party, any Affiliate, agent or employee of it, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction and such Loan Party has instituted and maintains policies and
procedures designated to prevent violation of such laws, regulations and rules.

9.23 Foreign Corrupt Practices Act. No part of the proceeds of the Loans shall
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

9.24 Sanctions Laws. No Loan Party nor any of its Subsidiaries, their respective
directors and officers, or, to the knowledge of such Loan Party, any Affiliate,
agent or employee of such Loan Party or any of its Subsidiaries is an individual
or entity, that is, or is owned or controlled by individuals or entities that
are: (i) the subject or target of any Sanctions (a “Sanctioned Person”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”), including,
currently, Cuba, Iran, Burma, North Korea, Sudan and Syria.

 

33



--------------------------------------------------------------------------------

9.25 Real Property. Set forth on Schedule 9.25 is a complete and accurate list,
as of the Effective Date, of the address and tax parcel number of each parcel of
real property owned or leased by the Borrower and its Subsidiaries, together
with, in the case of leased property, the name and mailing address of the lessor
of such property.

9.26 Green Plains Corn Oil. Green Plains Commodities LLC has transferred the
assets related to the corn oil production at each Ethanol Plant to Green Plains
Corn Oil LLC.

SECTION 10 COVENANTS.

Until all obligations of any Loan Party hereunder and under the other Loan
Documents are paid in full the Borrower (and to the extent applicable, with
respect to its Subsidiaries) shall:

10.1 Insurance; Maintenance of Property. (a) Maintain, and cause each Subsidiary
to maintain, (i) insurance upon its personal and real property, whether owned or
leased, in such form, written by such companies, for such periods, and against
such risks as may be reasonably acceptable to the Administrative Agent, and in
amounts customarily insured against or carried by corporations engaged in the
same or substantially similar business and similarly situated, with provisions
reasonably satisfactory to the Administrative Agent for payment of all losses
thereunder to the Administrative Agent (including a lender loss payee
endorsement in favor of the Collateral Agent) and (ii) liability insurance
(including an endorsement naming the Administrative Agent, the Collateral Agent
and each Lender as an additional insured), written by such companies, for such
periods, and against such risks as may be reasonably acceptable to the
Administrative Agent, and in amounts customarily insured against or carried by
corporations engaged in the same or substantially similar business and similarly
situated, with provisions reasonably satisfactory to the Administrative Agent,
and, if required by the Administrative Agent, deposit copies of such policies
with the Administrative Agent; and use commercially reasonable efforts to cause
each policy of insurance to provide for no less than 10 days’ prior written
notice to the Administrative Agent of cancellation of a policy due to
non-payment of a premium and no less than 30 days’ prior written notice to the
Administrative Agent of cancellation for any other reason. Any sums received by
the Collateral Agent in payment of insurance losses, returns, or unearned
premiums under the policies, including any amounts received with respect to
Owned Real Property, shall be used by the Borrower and its Subsidiaries to
replace, rebuild and/or restore the damaged property or similar property used or
useful in the business of the Borrower and its Subsidiaries (or, to the extent
not so used, applied to prepay Loans). If the Borrower or any Subsidiary fails
to provide such insurance, the Administrative Agent may, at its option, provide
such insurance and the Borrower shall pay to the Administrative Agent, upon
demand, the cost thereof; provided that the Administrative Agent shall give the
Borrower no less than 15 Business Days’ notice during which time the Borrower
may procure such insurance. If the Borrower fails to pay such sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Base Rate plus the Base Rate Margin. Within
10 days of the Administrative Agent’s written request, the Borrower shall
furnish to the Administrative Agent such information about the insurance of the
Borrower and its Subsidiaries as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent and certified by a Responsible
Financial Officer of the Borrower. During the continuance of an Event of Default
hereunder, the Borrower and each Subsidiary irrevocably appoints the
Administrative Agent as its attorney in fact to make a claim for, receive
payment of, and execute and endorse documents, checks or drafts received in
payment for loss or damage under any insurance policy.

 

34



--------------------------------------------------------------------------------

(b) Maintain and preserve, and cause each Subsidiary to maintain and preserve,
all property that is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

10.2 Payment and Performance of Obligations. (a) Pay, and cause each Subsidiary
to pay, in full (i) prior in each case to the date when penalties would attach,
all Federal and all material state, local and foreign taxes and other
assessments, governmental charges and levies (except only those so long as and
to the extent that the same shall be contested in good faith by appropriate and
timely proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any of
its properties may be or become subject, (ii) all of its wage obligations to its
employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206 207)
or any comparable provisions of applicable law and (iii) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue; and (b) perform, and cause each Subsidiary to
perform, all of its obligations under any contract, agreement, understanding, or
arrangement, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

10.3 Financial Statements and other Information. Deliver to the Joint Lead
Arrangers, the Administrative Agent and the Lenders:

(a) Annual Financials and Audit Report of the Parent. Within 90 days after the
end of each Fiscal Year (beginning with Fiscal Year 2014), an annual audit
report of the Parent and its Subsidiaries for such Fiscal Year prepared on a
consolidated basis and in accordance with GAAP and certified by KPMG or another
independent public accountant reasonably satisfactory to the Administrative
Agent, which report shall (A) be without qualification as to going concern,
scope or internal controls, (B) include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for such Fiscal Year and (C) set
forth in comparative form the consolidated figures for the preceding Fiscal
Year.

(b) Annual Financials of the Borrower. To the extent not included in items
delivered under clause (a), within 90 days after the end of each Fiscal Year
(beginning with Fiscal Year 2014), annual financial statements of the Borrower
and its Subsidiaries for such Fiscal Year prepared on a consolidated basis and
in accordance with GAAP and reviewed by KPMG or another independent public
accountant reasonably satisfactory to the Administrative Agent, which report
shall (A) include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for such Fiscal Year and (B) set forth in comparative form
the consolidated figures for the preceding Fiscal Year.

(c) Quarterly Financials. Within 45 days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of any Fiscal Year), financial statements of the
(i) Parent and its Subsidiaries and (ii) the Borrower and its Subsidiaries, each
prepared on a consolidated basis and

 

35



--------------------------------------------------------------------------------

in accordance with GAAP (subject to the absence of footnotes and to normal
year-end adjustments), including balance sheets as of the end of such period and
statements of income (loss), and cash flow for such Fiscal Quarter and Fiscal
Year to date periods and in form and detail reasonably consistent with the
quarterly financial statements delivered pursuant to Section 11.1.15 and
certified by a Responsible Financial Officer of the Parent or the Borrower, as
applicable, and setting forth in comparative form the consolidated figures for
(i) the corresponding Fiscal Quarter of the previous Fiscal Year and (ii) the
corresponding Fiscal Year to date period.

(d) Compliance Certificate; Management Reports; MD&A. Concurrently with the
delivery of its annual and quarterly financial statements pursuant to clauses
(a), (b) and (c) above, (i) a compliance certificate substantially in the form
of Exhibit G as of the date of such annual or quarterly statements, signed by a
Responsible Financial Officer of the Parent or the Borrower, as applicable,
containing (A) a computation of each of the financial ratios set forth in
Section 10.7 and (B) a statement that such Responsible Financial Officer has not
become aware of the existence of any Event of Default or Unmatured Event of
Default or, if there is any such event, describing it and the steps, if any,
being taken to cure it; and (ii) a copy of management’s discussion and analysis
of financial condition and results of operations of the Parent and its
Subsidiaries as of the end of, and for the period covered by, such annual or
quarterly financial statements, prepared in a form reasonably satisfactory to
the Joint Lead Arrangers (provided that the management discussion and analysis
filed with the SEC, if any, for the applicable period shall be satisfactory to
the Joint Lead Arrangers).

(e) Budget. Not later than 45 days after the beginning of each Fiscal Year, an
operating budget of the Borrower and its Subsidiaries for such Fiscal Year in a
form reasonably satisfactory to the Administrative Agent.

(f) Certain Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware of any of the following, a notice describing the same accompanied
by a written statement by a Responsible Officer of the Borrower describing in
reasonable detail the occurrence referred to therein (and, in the case of any
notice under clause (i) below, describing with particularity the provisions of
this Agreement or any other Loan Document that have been breached or violated)
and stating what action the Borrower or the applicable Subsidiary has taken or
proposes to take with respect thereto:

(i) the occurrence of any Event of Default or Unmatured Event of Default;

(ii) any dispute, litigation, investigation, proceeding or suspension that may
exist at any time between the Parent, the Borrower or any Subsidiary and any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect, or any other event or condition, in each case, that could
reasonably be expected to result in any material liability to the Parent, the
Borrower or any Subsidiary;

(iii) any Change in Control or the occurrence of any event or execution of any
binding agreement or binding commitment which, with the passage of time, would
lead to a Change in Control;

 

36



--------------------------------------------------------------------------------

(iv) the commencement of, or any material development in, any litigation or
proceeding affecting the Parent, the Borrower or any Subsidiary (x) in which the
amount of damages claimed is $5,000,000 (or its equivalent in another currency
or currencies) or more, (y) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, or (z) in which the relief sought is an injunction or other stay
of the performance of this Agreement or any Loan Document;

(v) the occurrence of any ERISA Event within the time period and with such
information as specified in Section 10.6(c);

(vi) the preparation of any environmental audit or review with respect to the
Borrower or any of its Subsidiaries which indicates any violation or potential
violation of any Environmental Law or which reflects any condition which could
reasonably be expected to result in material liability to the Parent, the
Borrower or any Subsidiary; and

(vii) any other event or occurrence that could reasonably be expected to have a
Material Adverse Effect.

(g) Information. Promptly upon written request of the Joint Lead Arrangers, the
Administrative Agent or any Lender through the Administrative Agent, such other
information about the financial condition, properties and operations of the
Parent, the Borrower or any Subsidiary as the Administrative Agent or such
Lender may from time to time reasonably request, which information shall be
submitted in form and detail reasonably satisfactory to the Administrative Agent
or such Lender and, if requested, shall be certified by a Responsible Financial
Officer of the Parent, the Borrower or such Subsidiary.

(h) Material Agreements. Concurrently with the delivery of each compliance
certificate pursuant to Section 10.3(d), notification that the Borrower or any
Subsidiary has become a party to any contract, agreement, understanding, or
arrangement not heretofore disclosed that if violated, breached, or terminated
for any reason, would be reasonably expected to have a Material Adverse Effect.

(i) SEC Filings. Promptly, and in any event within five Business Days (i) after
receipt thereof by any the Parent or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof and (ii) after
filing with the SEC, copies of each annual report, proxy or other report or
communication sent to stockholders of the Parent and copies of all annual,
regular, periodic and special reports and registration statements filed with the
SEC; provided, that such filings shall be deemed delivered to the Administrative
Agent on the earlier of the date such statements or reports are available at
(i) www.sec.gov and (ii) the Parent’s website at www.gpreinc.com.

10.4 Financial Records. Maintain, and cause each Subsidiary to maintain, at all
times books and records that are accurate and complete in all material respects
and that are sufficient to prepare financial statements in accordance with GAAP.

10.5 Franchises; Change in Business or Fiscal Year; Business of the Borrower.

 

37



--------------------------------------------------------------------------------

(a) Except as otherwise permitted pursuant to Section 10.13, the Borrower shall,
and shall cause each Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the conduct of its business, except to the extent failure to do so could not
reasonably be expected to materially and adversely affect the Borrower or such
Subsidiary.

(b) Not, and not permit any Subsidiary to, engage in any business if, as a
result thereof, the general nature of the business of the Borrower and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business the Borrower and its Subsidiaries are engaged in on the
Effective Date.

(c) Not change its Fiscal Year.

(d) Except to the extent expressly permitted by this Agreement, the Borrower
shall not:

(i) conduct any business or operations, act in a capacity other than as a
holding company of Equity Interests in its Subsidiaries, or make any investment
in any material asset (other than investments in cash and Cash Equivalent
Investments); or

(ii) transfer, assign, hypothecate, pledge (or otherwise encumber), sell, convey
or otherwise dispose of any assets (whether voluntarily or involuntarily),
except (A) for dispositions of cash and Cash Equivalents, (B) to the Collateral
Agent or (C) payment of Permitted Tax Sharing Payments.

10.6 ERISA Compliance.

(a) Not, and not permit any other Loan Party or ERISA Affiliate to, incur any
material liability to the PBGC or fail to make any minimum required contribution
(under section 430 of the Code) with respect to any Pension Plan that would
reasonably be expected to result in a Lien on the assets of any Loan Party.

(b) Promptly notify the Lenders of any material taxes, fines or penalties
assessed, proposed to be assessed or that any Loan Party has reason to believe
may be assessed any Loan Party by the IRS or the Department of Labor with
respect to any Pension Plan as a result of a violation of the Code or ERISA.

(c) As soon as practicable, and in any event within 20 days after any Loan Party
shall become aware that an ERISA Event shall have occurred, provide, or cause
the applicable Loan Party or ERISA Affiliate to provide, the Administrative
Agent with notice of such ERISA Event with a certificate by a Responsible
Financial Officer of the Loan Party or ERISA Affiliate setting forth the details
of the event and the action the Loan Party or ERISA Affiliate proposes to take
with respect thereto.

(d) At the request of any Lender through the Administrative Agent, deliver or
cause to be delivered to the Administrative Agent, true and correct copies of
any documents relating to any Pension Plan.

 

38



--------------------------------------------------------------------------------

As used in this Section 10.6, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to 5% of EBITDA
of Parent on a consolidated basis for the preceding 12-month period.

10.7 Financial Covenants.

10.7.1 Total Leverage Ratio. Not permit the Total Leverage Ratio of the Borrower
and its Subsidiaries on a consolidated basis as of the last day of any Fiscal
Quarter to exceed the applicable amount set forth below:

 

     Maximum Total Leverage Ratio

Effective Date through June 30, 2016

   4.00 to 1.00

September 30, 2016 through June 30, 2018

   3.75 to 1.00

September 30, 2018 through June 30, 2019

   3.50 to 1.00

September 30, 2019 and thereafter

   1.25 to 1.00

10.7.2 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
of the Borrower and its Subsidiaries on a consolidated basis as of the end of
each Fiscal Quarter to be less than 1.25 to 1.00.

10.7.3 Equity Cure. Cash proceeds from the Parent with respect to a sale of, or
contribution to, equity (which equity shall be common equity, “qualified”
preferred equity or other equity other than Disqualified Stock) of the Borrower
or any Subsidiary Guarantor with respect to any Fiscal Quarter made on or prior
to the date that is 10 Business Days after the date on which financial
statements are required to be delivered pursuant to Section 10.3 for such Fiscal
Quarter will be included in the calculation of EBITDA for the applicable
24-month period (in the case of the Total Leverage Ratio) or the applicable
12-month period (in the case of the Fixed Charge Coverage Ratio) for the
purposes of determining compliance with the covenants set forth in Sections
10.7.1 and 10.7.2 at the end of such Fiscal Quarter and applicable subsequent
periods that include such Fiscal Quarter (any such equity contribution so
included in the calculation of EBITDA, a “Specified Equity Contribution”);
provided that (a) a Specified Equity Contribution shall be counted only as
EBITDA and solely for the purpose of compliance with the covenants set forth in
Sections 10.7.1 and 10.7.2 and shall not be included for any other purpose with
respect to any Fiscal Quarter in which it is included in EBITDA and (b) if any
Restricted Payment is made in reliance upon Section 10.15(d)(ii)(y), the amount
of such Restricted Payment shall, upon the making of such Restricted Payment, be
excluded from the calculation of EBITDA with respect to the fiscal quarter for
which such Specified Equity Contribution was made for purposes of determining
compliance with the covenants set forth in Sections 10.7.1 and 10.7.2.

10.8 Debt. Not, and not permit any Subsidiary to, create, incur or have
outstanding any Debt of any kind, other than:

(a) the Loans, the Incremental Term Loans and any other Debt under this
Agreement;

(b) any loan or extension of credit granted to or Capitalized Lease Obligation
of the Borrower or any Subsidiary for the purchase or lease of fixed assets or
improvements thereto (and refinancings of such loans, extensions of credit or
Capitalized Lease Obligations so long as

 

39



--------------------------------------------------------------------------------

the principal amount is not increased and any Lien granted in connection
therewith does not attach to any additional property), which loans, extensions
of credit and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased, leased or improved, so long as the aggregate principal
amount of all such loans, extensions of credit and Capitalized Lease Obligations
does not exceed $10,000,000 (other than Capitalized Lease Obligations permitted
by Section 10.8(h)) at any time outstanding;

(c) Debt existing on the Effective Date and listed on Schedule 10.8 (and any
extension, renewal or refinancing thereof so long as the principal amount
thereof shall not be increased after the Effective Date, other than in an amount
sufficient to fund any accrued and unpaid interest thereon and reasonable and
customary fees and expenses incurred in connection with such extension, renewal
or refinancing);

(d) Debt owing (i) by a Subsidiary that is a Loan Party to the Borrower or any
other such Subsidiary or (ii) by the Borrower to any other such Subsidiary;

(e) Debt to be Repaid so long as such Debt is repaid on the Effective Date (or
in the case of the Bluffton Revenue Bonds, so long as such Debt is cancelled and
redeemed within 90 days after the Effective Date);

(f) Debt under any Surety Instrument entered into in the ordinary course of
business;

(g) Guaranty Obligations of any Loan Party (other than the Parent) with respect
to Debt of another Loan Party (other than the Parent);

(h) Debt with respect to Capital Lease Obligations of acquired ethanol plants so
long as (i) after giving effect to such acquisition, the pro forma Total
Leverage Ratio is not greater than 3.00 to 1.00 and (ii) such Capital Lease
Obligations were not created at the time of or in contemplation of such
acquisition;

(i) Guaranty Obligations of Green Plains Atkinson with respect to (i) the
Guaranty dated as of November 27, 2013 by the Parent, Green Plains Atkinson and
Green Plains Commodities LLC in favor of Macquarie Bank Limited and (ii) the
Guaranty dated as of November 27, 2013 by the Parent, Green Plains Atkinson and
Green Plains Commodities LLC in favor of First National Bank of Omaha; provided
that each such Guaranty shall be terminated or released not later than 45 days
after the Effective Date.

(j) other unsecured Debt in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.

10.9 Liens. Not, and not permit any Subsidiary to, create, assume or suffer to
exist (upon the happening of a contingency or otherwise) any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than the
following (each a “Permitted Lien”):

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

40



--------------------------------------------------------------------------------

(b) other statutory Liens, including Liens of carriers, warehousemen, mechanics,
repairmen, materialmen and landlords, (i) that are incidental to the conduct of
its business or the ownership of its property and assets and are incurred in the
ordinary course of business, (ii) so long as where the obligations secured
thereby are not yet due or are being actively contested in good faith, (iii) for
which adequate reserves have been established in accordance with GAAP, (iv) that
do not in the aggregate materially detract from the value of its property or
assets or materially impair the use thereof in the operation of its business,
and (v) that were not incurred in connection with the borrowing of money or the
obtaining of advances or credit;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Loan Party;

(d) purchase money Liens on fixed assets securing Debt and Capitalized Lease
Obligations permitted under Section 10.8(b); provided that any such Lien (i) is
limited to the purchase price of the applicable assets or the cost of the
improvements financed by such Debt or Capitalized Lease Obligations, (ii) only
attaches to the property being acquired or leased with, or the cost of the
improvements financed by, such Debt or Capitalized Lease Obligations and
(iii) attached to such property concurrently with or within 90 days after the
acquisition (or completion of construction or improvement) or refinancing
thereof;

(e) Liens arising under the Loan Documents;

(f) Liens existing on the Effective Date and set forth on Schedule 10.9 and
replacements, extensions, renewals, refundings or refinancings thereof, but only
to the extent that the principal amount of obligations secured thereby shall not
be increased from the amount outstanding on the Effective Date;

(g)(i) zoning restrictions, easements, rights of way, covenants, reservations,
licenses, encroachments, variations or other minor defects or irregularities in
title of, or affecting the use of, real property owned or leased by the Borrower
or any Subsidiary that do not secure monetary obligations and are not
interfering in any material respect with the use of such property in the
ordinary conduct of the business of the Borrower or any Subsidiary,
(ii) building codes and other land use laws regulating the use or occupancy of
Owned Real Property or the activities conducted thereon which are imposed by any
Governmental Authority having jurisdiction over such Owned Real Property which
are not violated by the current use or occupancy of such Owned Real Property or
the operation of the business of the Borrower and its Subsidiaries, and
(iii) any other Lien or exception to coverage described in mortgagee policies of
title insurance issued in favor of and accepted by the Collateral Agent with
respect to any Owned Real Property;

(h) Liens arising in connection with any judgment that is not an Event of
Default or Unmatured Event of Default hereunder;

(i)(i) non-exclusive licenses, non-exclusive sublicenses, leases or subleases
granted by the Borrower or its Subsidiaries to other Persons not materially
interfering with the conduct of the business of the Borrower or its
Subsidiaries, provided that with respect to any lease or sublease, unless the
Collateral Agent shall have given its prior written consent to such lease or
sublease, such lease or sublease shall be expressly subordinated to the security
interest of the

 

41



--------------------------------------------------------------------------------

Collateral Agent in the related property, and (ii) any interest or title of a
lessor, sublessor or licensor under any lease or license agreement permitted by
this Agreement to which the Borrower or its Subsidiaries is a party;

(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases permitted hereunder;

(k) statutory and common law landlords’ liens under leases to which the Borrower
or its Subsidiaries is a party; provided that such liens for material leases are
subordinate to all liens in favor of the Collateral Agent;

(l)(A) Liens (other than Liens imposed under ERISA) incurred (including deposits
made) in the ordinary course of business in connection with workers compensation
claims, unemployment insurance and social security benefits and other types of
social security and (B) Liens (including deposits made) securing the performance
of bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money), provided that the aggregate amount of all cash and the fair market value
of all other property subject to all Liens permitted by this sub-clause
(B) shall not at any time exceed $10,000,000;

(m) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
its Subsidiaries in the ordinary course of business to the extent such Liens do
not attach to any assets other than the goods subject to such arrangements;

(n) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements; and

(o) Liens securing Debt permitted by Section 10.8(h) so long as such Lien was
not created at the time of or in contemplation of such acquisition;

(p) additional Liens of the Borrower or any Subsidiary not otherwise permitted
by this Section 10.9 that (w) were not incurred in connection with borrowed
money, (x) do not encumber any assets of the Borrower or its Subsidiaries, the
fair market value of which exceeds the amount of the Indebtedness or other
obligations secured by such assets, (y) do not materially impair the use of such
assets in the operation of the business of the Borrower or such Subsidiary and
(z) do not secure obligations in excess of $5,000,000 in the aggregate for all
such Liens at any time.

10.10 No Negative Pledges. Not, and not permit any Subsidiary to, enter into any
contract or agreement that would prohibit the Administrative Agent, the
Collateral Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any property or assets of the
Borrower or any Subsidiary; provided that this Section 10.10 shall not prohibit
any contract or agreement entered into in connection with the issuance of any
Debt that is permitted solely by Section 10.8(b) or (i) to finance the purchase,
lease or improvement of fixed assets that prohibits Liens solely on such fixed
assets.

 

42



--------------------------------------------------------------------------------

10.11 Regulations T, U and X. Not, and not permit any Subsidiary to, purchase or
otherwise acquire any Margin Stock.

10.12 Investments, Loans and Guaranties. Not, and not permit any Subsidiary to,
(a) create, acquire or hold any Subsidiary, (b) make or hold any investment in
any stocks, bonds or securities of any kind, (c) be or become a party to any
joint venture or other partnership, (d) make or keep outstanding any advance or
loan to any Person (other than accounts receivable arising in the ordinary
course of business), or (e) incur any Guaranty Obligation, other than, with
respect to any of clauses (a) through (e):

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or a similar transaction in the
normal course of business;

(ii) Cash Equivalents;

(iii) Debt permitted under Section 10.8(d) or (g);

(iv)(A) the holding of each of the Subsidiaries listed on Schedule 9.1, (B) the
creation, acquisition and holding of any new Subsidiary after the Effective Date
so long as such new Subsidiary shall have been created, acquired or held in
accordance with the terms and conditions of this Agreement (including
Section 10.14) and (C) the making of equity investments in any Subsidiary
described in clause (A) or (B);

(v) any Permitted Acquisition;

(vi) extensions of trade credit, prepaid expenses, the purchase of inventory,
supplies, equipment and other assets, in each case by the Borrower or its
Subsidiaries in the ordinary course of business and consistent with past
practice;

(vii) investments (including loans) existing as of the Effective Date and
described in Schedule 10.12;

(viii) unsecured Hedging Agreements entered into with Green Plains Commodity
Management LLC so long as such Hedging Agreement shall have been entered into in
the ordinary course of business and not for speculative purposes; and

(ix) other investments, advances, loans and Guaranty Obligations (including
joint ventures) in an aggregate amount not exceeding $5,000,000 at any time
outstanding.

10.13 Merger and Sale of Assets. Not, and not permit any Subsidiary to, merge,
amalgamate or consolidate with any other Person, or sell, lease or transfer or
otherwise dispose of any assets to any Person, other than in the ordinary course
of business, including sales of inventory, except that if no Event of Default or
Unmatured Event of Default exists or would result therefrom:

 

43



--------------------------------------------------------------------------------

(a) the Borrower or any Subsidiary Guarantor may merge or amalgamate with any
other Subsidiary Guarantor (provided that the Borrower shall be the continuing
or surviving Person in any such transaction involving the Borrower);

(b) any Loan Party (other than the Parent) may merge or consolidate with another
Person (that is not a Loan Party) so long as (i) such Loan Party is the
surviving entity, (ii) the Parent continues to own, directly or indirectly, 100%
of such Loan Party and (iii) such merger or consolidation constitutes a
Permitted Acquisition;

(c) any Subsidiary (other than the Borrower) that has sold, transferred or
otherwise disposed of all or substantially all of its assets in connection with
an asset sale permitted under this Agreement and no longer conducts any active
trade or business may be liquidated, wound up and dissolved;

(d) any Loan Party (other than the Parent) may sell, lease, transfer or
otherwise dispose of any of its assets to any other Loan Party (other than the
Parent);

(e) the Borrower or any Subsidiary may sell or otherwise dispose of inventory
and Cash Equivalents in the ordinary course of business, grant non-exclusive
licenses of intellectual property in the ordinary course of business, sell or
discount past due or impaired accounts receivable for collection purposes (but
not for factoring, securitization or other financing purposes), or liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

(f) the Borrower or any Subsidiary may sell other assets so long as such assets
(i) are sold for cash or Cash Equivalents, (ii) are sold for their fair market
value and on an arms-length basis, and (iii) generate net proceeds in an amount
not to exceed, when combined with all such assets disposed of in any Fiscal
Year, $5,000,000; and

(g) any Subsidiary may be dissolved or otherwise cease to exist provided that
all rights and interest in and to all property, assets and liabilities of such
Subsidiary are assumed by or transferred to the Borrower or another Subsidiary;
provided that, if the Subsidiary being dissolved is a Loan Party, all rights and
interests in such Subsidiary may only be transferred to another Loan Party.

(h) provided, however that, notwithstanding the foregoing, neither Borrower nor
any Subsidiary may sell, transfer or otherwise dispose of any interest in any
TIF Debt.

10.14 Acquisitions. Not, and not permit any Subsidiary to, make any Acquisition
other than Acquisitions that meet the following requirements (each a “Permitted
Acquisition”);

(a) the business or Person to be acquired is in the same or substantially
similar line of business as the Borrower and has its primary operations located
in the United States;

(b) if such Acquisition is structured as a merger involving the Borrower or a
Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor shall be the
surviving entity and the Borrower or such Subsidiary Guarantor shall acquire
100% of the acquired entity;

 

44



--------------------------------------------------------------------------------

(c) no Event of Default or Unmatured Event of Default shall exist or result from
such Acquisition;

(d) such Acquisition is not actively opposed by the Governing Body of the
selling Persons or the Persons whose Equity Interests are to be acquired; and

(e) the Borrower shall have delivered to the Administrative Agent, at least 10
Business Days prior to such Acquisition, or such shorter period as the Required
Lenders may consent to, (i) a certificate of a Responsible Financial Officer of
the Borrower demonstrating, to the satisfaction of the Administrative Agent,
(A) pro forma compliance with Section 10.7, both before (looking back four
complete fiscal quarters), and after giving effect to such Acquisition,
(B) after giving effect to such Acquisition, the pro forma Total Leverage Ratio
is not greater than 3.00 to 1.00, and (C) after giving effect to such
Acquisition, the Borrower has a pro forma cash balance of at least $15,000,000
and (ii) either (A) audited financial statements for the most recently completed
fiscal year of the Person to be acquired, prepared by a nationally recognized
accounting firm, or (B) the results of an audit or a due diligence review of the
Person or assets to be acquired prepared by an accounting firm acceptable to the
Administrative Agent.

10.15 Restricted Payments. Not, and not permit any Subsidiary to, (i) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or equity securities on account of any of its Equity
Interests, (ii) purchase, redeem or otherwise acquire for value any of its
Equity Interests or any warrants, rights or options to acquire with respect
thereto, whether now or hereafter outstanding, or (iii) make any earn-out or
similar payment (each a “Restricted Payment”); provided that:

(a) any Subsidiary may declare and make dividend payments or other distributions
to the Borrower or a wholly owned Subsidiary of the Borrower; provided that any
Subsidiary that is a Loan Party may only declare and make dividend payments and
other distributions to another Loan Party;

(b) the Borrower may make Permitted Tax Sharing Payments to the Parent;

(c) the Borrower may (i) make corporate overhead payments to the Parent in an
amount not to exceed $.025 per gallon of stated production capacity, where
stated production capacity shall equal the maximum production allowed by
regulation in any Fiscal Year and (ii) the reimbursement to the Parent for any
payment made by the Parent for the purchase of goods or services on behalf of
the Borrower in the normal course of business and allocated to the Borrower on
either a direct or pro-rata basis where such amounts allocated to the Borrower
are solely for the benefit of the Borrower and no other entity so long as the
terms of purchase for the cost of the goods or services being reimbursed are on
terms no less favorable to the Parent than terms that could have been obtained
from a non-Affiliate; provided that in each case under clause (i) or (ii), no
Event of Default or Unmatured Event of Default has occurred and is continuing or
would exist after making such payment; and

(d) the Borrower may make Restricted Payments to the Parent (i) on or before
June 30, 2014 to release earnings and excess working capital with respect to the
Subsidiary Guarantors that own the Ethanol Plants and (ii) after making the
Restricted Payments described in clause (i), in a total amount after the
Effective Date not to exceed the total of (x) the

 

45



--------------------------------------------------------------------------------

Borrower’s cumulative Excess Cash Flow since the Effective Date plus (y) the
amount of all Specified Equity Contributions, minus (z) cumulative mandatory
prepayments pursuant to Section 6.2.3(a); provided that, in each case under
clause (i) or (ii), (A) after giving effect to any such Restricted Payment, the
pro forma Total Leverage Ratio is not greater than 3.00 to 1.00 and the Borrower
has a pro forma cash balance of at least $15,000,000 and (B) at the time of and
after giving effect to any such Restricted Payment, no default under Debt of the
Parent in excess of $25,000,000 in the aggregate and no Unmatured Event of
Default or Event of Default has occurred and is continuing; provided, further,
that with respect to clause (ii), the amount of any Restricted Payment made
after the Effective Date shall be deemed to be paid first out of the amount
available from Specified Equity Contributions pursuant to clause (y), if any, in
the order in which such Specified Equity Contributions were made, and second,
out of the amount available from the Borrower’s cumulative retained share of
Excess Cash Flow pursuant to clause (x).

10.16 Environmental Compliance.

(a) Comply, and cause each Subsidiary to comply, in all material respects, with
all Environmental Laws.

(b) Furnish to the Lenders, promptly after receipt thereof, a copy of any notice
the Borrower or any Subsidiary receives from any Governmental Authority, private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
the Borrower or such Subsidiary, any real property in which the Borrower or any
Subsidiary holds any interest or any past or present operation of the Borrower
or any Subsidiary.

(c) Not, and not permit any Subsidiary to, allow the release or disposal of
Hazardous Materials on, under or to any real property in which the Borrower or
any Subsidiary holds any ownership interest or performs any of its operations,
in material violation of any Environmental Law.

(d) Keep all property in which the Borrower or any Subsidiary holds any
ownership interest free and clear of all Liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of the
Borrower or any other Person.

(e) As used in this Section, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority, private Person or
otherwise.

10.17 Affiliate Transactions. Not, and not permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party) on terms that shall be
less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time in a transaction with a non-Affiliate.

10.18 Use of Proceeds. Use, and cause any Subsidiary to use, the proceeds of
(a) the Loans solely (i) to refinance the Debt to be Repaid, (ii) to make a
one-time dividend to the Parent; and (iii) fund certain fees and expenses
incurred in connection with this Agreement.

 

46



--------------------------------------------------------------------------------

10.19 Further Assurances.

(a) Take, and cause each Subsidiary to take, such actions as are reasonably
necessary (including the execution and delivery of such security agreements,
mortgages, deeds of trust, assignments, estoppel certificates, financing
statements and continuations thereof, termination statements, notices of
assignment, certificates, assurances and other instruments as the Administrative
Agent, the Collateral Agent or the Required Lenders may reasonably request from
time to time) in order (i) to ensure that (x) the obligations of the Borrower
hereunder and under the other Loan Documents are secured by substantially all of
the assets of the Borrower (subject to such exceptions as are expressly set
forth in the Loan Documents or agreed to with the prior written consent of the
Required Lenders) and guaranteed by all Subsidiaries of the Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary created or
acquired after the date hereof), (y) the obligations of each Subsidiary
Guarantor under the applicable Guaranty are secured by substantially all of the
assets of such Subsidiary Guarantor (subject to such exceptions as are expressly
set forth in the Loan Documents or agreed to by the Required Lenders) and
(z) the obligations of the Parent under the applicable Guaranty are secured by a
pledge of all of the Parent’s Equity Interests in the Borrower, (ii) to perfect
and maintain the validity, perfection and priority of the Liens intended to be
created by the Collateral Documents and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agents and the Lenders
the rights granted or now or hereafter intended to be granted to the Agents and
the Lenders under any Loan Document or under any other document executed in
connection therewith. Any mortgage delivered pursuant to this Section 10.19
after the Effective Date shall comply with the requirements set forth in
Section 11.1.5 and the Loan Parties shall deliver such other documents specified
in such Section in connection therewith.

(b) Cause operating accounts of the Borrower and its Subsidiaries for which the
average daily balance exceeds $250,000 to be subject to account control
agreements reasonably satisfactory to the Collateral Agent.

(c) Not, and not permit any other Loan Party to, enter into any lease of real
property after the date hereof without using reasonable commercial efforts to
obtain a leasehold mortgage and a landlord consent, in form and substance
reasonably satisfactory to the Collateral Agent.

(d) Deliver to the Collateral Agent security interest agreements with respect to
(i) any patent or trademark of the Borrower or its Subsidiaries in appropriate
form for filing in the U.S. Patent and Trademark Office and (ii) any copyright
of the Borrower or its Subsidiaries in appropriate form for filing in the U.S.
Copyright Office.

(e) In the event the Borrower or any Subsidiary acquires any interest in real
property, fixtures or any other property that is of the kind or nature described
in any Mortgage and such real property, fixtures or other property is adjacent
to, contiguous with or necessary or related to or used in connection with any
interest in real property then subject to such Mortgage, then, without limiting
any rights of any Agent or any Lender, or duties or obligations of the Borrower
or any Subsidiary, promptly upon the Collateral Agent’s request, the Borrower or
such Subsidiary, as applicable, shall execute and deliver to the Collateral
Agent a mortgage, deed of trust or deed to secure debt, as the Collateral Agent
may determine, in form and substance reasonably satisfactory to the Collateral
Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such interest in real property or other property is

 

47



--------------------------------------------------------------------------------

located, granting to the Collateral Agent a first and only lien and mortgage on
and security interest in such interest in real property, fixtures or other
property (except for the Permitted Liens) and such other agreements, documents
and instruments as the Collateral Agent may require in connection therewith.

(f) Until the Bluffton Revenue Bonds are cancelled and repaid in full, maintain
a separate deposit account in which $14,000,000 of the proceeds of the Loans
will be deposited and use such proceeds solely to redeem and repay the Bluffton
Revenue Bonds, which deposit account shall be subject to a control agreement in
favor of the Collateral Agent.

(g) Until the Guaranty Agreement in favor of First National Bank of Omaha
described in Section 10.8(i) is terminated, maintain a separate deposit account,
subject to a control agreement in favor of the Collateral Agent, in which
$26,000,000 will be deposited by the Parent and such funds shall be used solely
to repay in full the debt guaranteed by such Guaranty Agreement.

(h) Within 30 days after the Effective Date, the accounts of Green Plains
Bluffton LLC at Home Federal Bank will be closed and all amounts held in such
accounts will be transferred to accounts that are subject to account control
agreements (to the extent required by Section 10.19(b)).

(i) Within 45 days after the Effective Date, Green Plains Atkinson shall
(i) become a party to the Security Agreement, (ii) execute and deliver a
Mortgage and all other documents required by Section 11.1.5, (iii) take such
actions as are reasonably necessary (including the execution and delivery of
such security agreements, mortgages, deeds of trust, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, certificates, assurances and other
instruments as the Administrative Agent, the Collateral Agent or the Required
Lenders may reasonably request from time to time) to ensure that the obligations
of Green Plains Atkinson under the Loan Documents are secured by substantially
all of the assets of Green Plains Atkinson and (iv) deliver an opinion of
counsel in form and substance satisfactory to the Agents and the Lenders.

(j) Within 10 Business Days after the Effective Date, the Borrower shall provide
the Collateral Agent with evidence that the Collateral Agent has been named as a
lender’s loss payee and that the Administrative Agent, the Collateral Agent and
the Lenders have been named as additional insured, as applicable, on all
insurance policies.

(k) The Borrower and the Subsidiary Guarantors agree to perform on or before the
deadlines set forth in Schedule 10.19 the items listed with respect to the real
property Collateral.

(l) Not later than 60 days after the Effective Date, Green Plains Ord LLC shall
with respect to the TIF Debt issued with respect to its ethanol plant either
(i) obtain from the Community Development Agency of the City of Ord, Nebraska, a
written consent, reasonably satisfactory to the Collateral Agent, to the
Collateral Documents entered into by Green Plains Ord LLC or (ii) prepay or
purchase all such TIF Debt not owned by it on the date hereof.

10.20 Restrictive Agreements. Except as set forth in this Agreement and the
other Loan Documents, not, and not permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any

 

48



--------------------------------------------------------------------------------

Subsidiary to (a) make, directly or indirectly, loans or advances or capital
contributions to the Parent or the Borrower or (b) transfer, directly or
indirectly, any of the properties or assets of such Subsidiary to the Borrower,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) customary non-assignment provisions in licenses, leases
or other agreements entered into in the ordinary course of business and
consistent with past practices, (iii) restrictions on the transfer of any asset
pending the close of the sale of such asset or (iv) customary restrictions on
transfer of any asset in security agreements, or mortgages or Capital Leases
securing Debt permitted hereunder to the extent such restrictions only restrict
the transfer of the property subject to such security agreement, mortgage or
Capital Lease.

10.21 Amendment of Organizational Documents and Specified Agreements. (a) Not,
and not permit any Subsidiary to, amend its Organizational Documents to change
its name or jurisdiction of organization, or otherwise amend its Organizational
Documents in any manner adverse, or that could reasonably be expected to be
adverse, to the Lenders, without the prior written consent of the Administrative
Agent.

(b) Not, and not permit any Subsidiary to, directly or indirectly, amend,
supplement, restate or otherwise modify the intercompany agreements set forth on
Schedule 9.21(b) in any manner that is adverse, or that could reasonably be
expected to be adverse, to the Lenders without the prior written consent of the
Administrative Agent.

(c) Not directly or indirectly amend, supplement, restate or otherwise modify
the agreements related to the Permitted Tax Sharing Payments certified on the
Effective Date pursuant to Section 11.1.18.

10.22 Inspection Rights, etc. Permit, and cause each Subsidiary to permit, any
Agent or any Lender by or through any of its officers, agents, employees,
attorneys, or accountants to (a) examine, inspect and make extracts from the
books and other records, including the tax returns, of the Borrower and its
Subsidiaries, upon reasonable prior notice and during normal business hours;
provided, that when an Event of Default or Unmatured Event of Default exists any
Agent or any Lender (or any of their respective representatives) may do any of
the foregoing without advance notice, (b) during the continuance of an Event of
Default, arrange for verification of the accounts of the Borrower and its
Subsidiaries, under reasonable procedures, (c) examine and inspect the
Borrower’s and its Subsidiaries’ inventory, equipment and other assets, wherever
located; provided, that when an Event of Default or Unmatured Event of Default
exists any Agent or any Lender (or any of their respective representatives) may
do any of the foregoing without advance notice; and (d) conduct an environmental
assessment and/or audit of any facility or site owned or operated by the
Borrower or any Subsidiary upon reasonable prior notice and during normal
business hours; provided, that when an Event of Default or Unmatured Event of
Default exists any Agent or any Lender (or any of their respective
representatives) may do any of the foregoing without advance notice; provided,
further, that unless an Event of Default or Unmatured Event of Default exists,
not more than one environmental assessment and/or audit per calendar year may be
conducted for each such facility or site.

10.23 Compliance with Law; Licenses. Comply, and cause each Subsidiary to
comply, in all material respects with all Federal, state, local or foreign
applicable statutes, rules, regulations and orders, including those relating to
terms and conditions of employment, labor relations and collective bargaining,
wages and hours, leave laws, workers’ compensation, unemployment compensation,
immigration, income tax, notice for plant closings and mass layoffs,
occupational safety and health, and equal employment practices.

 

49



--------------------------------------------------------------------------------

10.24 Operating Lease Obligations. After the Effective Date, create or suffer to
exist any obligations for the payment of rent for any property under an
operating lease, except operating leases with respect to which the Borrower and
its Subsidiaries incur rental and related expenses during any Fiscal Year, in an
annual amount of not more than $1,000,000.

10.25 Additional Subsidiaries. Without limiting Section 10.19, notify the
Administrative Agent at the time that any Person becomes either a direct or
indirect Subsidiary of the Borrower, and promptly thereafter (and in any event
within 45 days), cause such Person to (a) become a party to the applicable
Guaranty, the Security Agreement and (to the extent it owns equity interests)
the Pledge Agreement by executing and delivering to the Collateral Agent
supplements thereto, and take such actions, if any, as are necessary to cause
the Equity Interests of such Subsidiary to be pledged to the Collateral Agent
pursuant to the Pledge Agreement; and (b) deliver to the Collateral Agent
documents related to collateral, including documents of the types referred to in
Sections 11.1.9 through 11.1.12 and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above), all in form, content
and scope reasonably satisfactory to the Required Lenders.

10.26 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws.

(a) The Borrower will not, directly or indirectly, use the proceeds of the Loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the loan hereunder, whether as
underwriter, advisor, investor, or otherwise).

(b) The Borrower covenants that it will, and will cause its Subsidiaries to
(i) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, any Person that is an Affiliate of the Borrower,
including its Subsidiaries, and, to the extent commercially reasonable, its
agents with anti-bribery, anti-corruption and anti-money laundering laws and
applicable Sanctions and (ii) ensure at all times the truth and accuracy of the
representations and warranties, and adherence to, the covenants, set forth in
Sections 9.22, 9.24 and 10.26(a).

SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

11.1 Effectiveness. The obligation of each Lender to make Loans shall become
effective, and the Lenders shall make the Loans, on the date (the “Effective
Date”; references in this Agreement to events or conditions as of the Effective
Date are, unless otherwise specified, as of the Effective Date substantially
concurrently with the consummation of each of the transactions contemplated
hereby) on which the Administrative Agent shall have received all of the
following, each duly executed and dated a date satisfactory to the
Administrative Agent and

 

50



--------------------------------------------------------------------------------

BMO Capital Markets and each in form and substance satisfactory to the
Administrative Agent and BMO Capital Markets, in its capacity for this
Section 11 as Joint Lead Arranger:

11.1.1 Fees and Expenses. All amounts that are then due and payable pursuant to
Section 5 and (to the extent billed at least one Business Day prior to the
Effective Date) Section 14.5.

11.1.2 Security Agreement. The Security Agreement executed and delivered by the
Borrower and each Subsidiary Guarantor (other than Green Plains Atkinson).

11.1.3 Pledge Agreements. The Pledge Agreement executed and delivered by the
Parent and each other Loan Party that owns any Equity Interests, together with
original certificates (if any) representing the Equity Interests to be pledged
thereunder and corresponding stock or other powers executed in blank.

11.1.4 Guaranty. The Guaranties executed and delivered by the Guarantors.

11.1.5 Real Property. Mortgages covering the Owned Real Properties identified on
Schedule 9.5 (other than property owned by Green Plains Atkinson) duly executed
by the appropriate Loan Party, together with:

(a) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form reasonably acceptable to the
Collateral Agent and BMO Capital Markets and otherwise suitable for filing or
recording in all filing or recording offices that the Collateral Agent and BMO
Capital Markets may deem reasonably necessary or desirable in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Lenders and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(b)(i) for each of the properties described in the Mortgages, a commitment for
an American Land Title Association (“ALTA”) Loan Title Insurance Policy, 2006
(or the equivalent thereof; each a “Title Commitment”), issued by an insurer
reasonably acceptable to the Collateral Agent and BMO Capital Markets, insuring
the Collateral Agent’s Lien on such property, which policy shall be in an amount
not less than 100% of the reasonably estimated fair market value of such
property and shall contain customary endorsements and exceptions to coverage
reasonably acceptable to the Collateral Agent and BMO Capital Markets;
(ii) copies of all material documents of record concerning such property as
shown on the title insurance commitment referred to above; and (iii) customary
flood searches (conforming with the Flood Disaster Protection Act of 1973 or any
other applicable law) relative to each such property (which requirement may be
satisfied by the surveys referred to below in (c)), and if indicated by such
searches, a flood insurance policy covering which policy shall be reasonably
acceptable to the Collateral Agent and BMO Capital Markets, or confirmation that
such a policy is not required by;

(c) ALTA/American Congress on Surveying and Mapping form surveys for each of the
properties described in the Mortgages, reasonably acceptable to the Collateral
Agent and BMO Capital Markets, for which all necessary fees (where applicable)
have been paid at or prior to closing, by a land surveyor duly registered and
licensed in the

 

51



--------------------------------------------------------------------------------

States in which the property described in such surveys is located and acceptable
to the Collateral Agent and BMO Capital Markets, reflecting all recorded items
shown in the Title Commitments, the flood zone status (and boundaries, if
applicable) of the property, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the Collateral
Agent and BMO Capital Markets;

(d) a Phase I Environmental Site Assessment, in each case certified to the
Collateral Agent (which may be accomplished by reliance letters), which reports
and assessments must, in the opinion of the Collateral Agent and BMO Capital
Markets, be reasonably current, as to the properties described in the Mortgages,
from professional firms acceptable to the Collateral Agent and BMO Capital
Markets;

(e) evidence of the insurance required by the terms of Section 10.1;

(f) evidence that all other action that the Collateral Agent and BMO Capital
Markets may deem reasonably necessary or desirable in order to create valid
first and subsisting Liens on the property described in the Mortgages has been
taken;

(g) lender’s polices of title insurance reflecting the comments of the
Collateral Agent to the Title Commitments insuring that valid first and
subsisting Liens on the property described in the Mortgages have been taken, a
reading by the title insurer of the surveys and containing such customary
endorsements thereto as the Collateral Agent shall reasonably require;

(h) an environmental indemnity agreement executed and delivered by each Loan
Party; and

(i) such other documents related to interests in real property held by the
Borrower and its Subsidiaries as the Collateral Agent and BMO Capital Markets
may reasonably require.

11.1.6 Intellectual Property. Security interest agreements executed by the
Borrower and any applicable Subsidiary Guarantor to (a) any patent or trademark
of the Borrower or its Subsidiaries in appropriate form for filing in the U.S.
Patent and Trademark Office and (b) any copyright of the Borrower or its
Subsidiaries in appropriate form for filing in the U.S. Copyright Office.

11.1.7 Liens on Collateral. Evidence that all filings necessary to perfect the
Collateral Agent’s Lien on the Collateral have been (or concurrently with the
initial Credit Extension will be) duly made and the Collateral Agent shall have
a first priority perfected security interest in the Collateral, subject to
Permitted Liens.

11.1.8 UCC Search Results; Payoff Letters. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Effective
Date, listing all effective financing statements that name any Loan Party (under
its present name and any previous names) as debtor, together with (a) copies of
such financing statements, (b) payoff letters evidencing

 

52



--------------------------------------------------------------------------------

repayment in full of all Debt to be Repaid (other than the Bluffton Revenue
Bonds), the termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing and (c) such Uniform Commercial Code termination statements as the
Administrative Agent and BMO Capital Markets may reasonably request.

11.1.9 Resolutions. Certified copies of resolutions of the Governing Body of
each Loan Party authorizing or ratifying the execution, delivery and performance
by such Person of each Loan Document to which it is a party.

11.1.10 Consents, etc. Certified copies of all documents evidencing any
necessary corporate (or other similar) action, consents and governmental
approvals (if any) required for the execution, delivery and performance by each
Loan Party of the documents referred to in this Section 11.

11.1.11 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary of each Loan Party as of the Effective Date certifying
the names of the officer or officers of such entity authorized to sign the Loan
Documents to which such entity is a party, together with a sample of the true
signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).

11.1.12 Organization Documents; Good Standing. Each of the following documents:

(a) the articles or certificate of formation (or similar charter document) and
the bylaws (or similar governing documents) of each Loan Party as in effect on
the Effective Date, certified by the Secretary or an Assistant Secretary or a
similar officer of such Loan Party as of the Effective Date;

(b) a good standing certificate or certificate of status for each Loan Party
from the Secretary of State (or similar, applicable Governmental Authority) of
its jurisdiction of formation; and

(c) such other documents and information that any Lender may request to comply
with applicable bank regulatory requirements under “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

11.1.13 Confirmatory Certificate. A certificate of a Responsible Officer of the
Borrower as of the Effective Date certifying as to the matters set forth in
Sections 9.12, 9.13, 11.1.22 and 11.1.23.

11.1.14 Opinion Letters. An opinion letter of Husch Blackwell LLP, counsel to
the Loan Parties addressed to the Lenders and the Agents.

11.1.15 Financial Information. The following financial information: (a) the
annual audited financial statements for the Parent and its Subsidiaries on a
consolidated basis for Fiscal Year 2011, Fiscal Year 2012 and Fiscal Year 2013
and unaudited quarterly financial statements for such periods, in each case
consisting of a balance sheet and statements of income and cash

 

53



--------------------------------------------------------------------------------

flows; (b) unaudited consolidated financial statements of the Borrower on a pro
forma basis as if the Borrower had as its subsidiaries the Subsidiary Guarantors
as of December 31, 2013 and as five-year pro-forma projected financial
statements and (c) a closing balance sheet adjusted to give effect to the
transactions contemplated by this Agreement.

11.1.16 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.1, other than evidence that the Collateral
Agent has been named as a lender’s loss payee and that the Administrative Agent,
the Collateral Agent and the Lenders have been named as additional insured, as
applicable, on all insurance policies.

11.1.17 No Material Adverse Effect. (i) Since December 31, 2013, there shall
have been no event that constitutes or would reasonably be expected to have a
Material Adverse Effect and (ii) there shall not be any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

11.1.18 Tax Sharing Agreement. A certified copy of all agreements related to the
Permitted Tax Sharing Payments.

11.1.19 Intercompany Agreements. A certified copy of all agreements set forth on
Schedules 9.21(a) and 9.21(b).

11.1.20 Flow of Funds Memorandum. A fully executed flow of funds memorandum.

11.1.21 Other. Such other documents as the Administrative Agent, the Collateral
Agent or any Lender may reasonably request.

11.1.22 Representations and Warranties. The representations and warranties of
each Loan Party set forth in this Agreement and the other Loan Documents shall
be true and correct.

11.1.23 No Event of Default. No Event of Default or Unmatured Event of Default
shall exist before or after giving effect to this Agreement and the Credit
Extensions made hereunder.

11.1.24 Deposit Accounts. (a) Form the deposit accounts described in Sections
10.19(f) and (g) and enter into control agreements with respect to such
accounts, which agreements shall be in form and substance satisfactory to the
Agents and the Arrangers and (b) with respect to the deposit account described
in Section 10.19(g), the Parent shall have deposited $26,000,000 in such
account.

11.1.25 Release of Green Plains Atkinson Guaranty. A letter from Macquarie Bank
Limited releasing Green Plaints Atkinson from its obligations under the Guaranty
dated as of November 27, 2013 by the Parent, Green Plains Atkinson and Green
Plains Commodities LLC in favor of Macquarie Bank Limited, which release shall
be effective immediately upon termination of the Guaranty dated as of
November 27, 2013 by the Parent, Green Plains Atkinson and Green Plains
Commodities LLC in favor of First National Bank of Omaha.

 

54



--------------------------------------------------------------------------------

SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT.

12.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

12.1.1 Non-Payment. Any Loan Party fails to make (a) when and as required to be
made herein, any payment of principal of any Loan or (b) within three Business
Days after the same becomes due, payment of any interest, fee or other amount
payable hereunder or under any other Loan Document.

12.1.2 Representation or Warranty. Any representation or warranty by any Loan
Party made or deemed made herein or in any other Loan Document, or that is
contained in any certificate, document or financial or other statement by any
Loan Party or any Responsible Officer thereof furnished at any time under this
Agreement or any other Loan Document, is incorrect in any material respect on or
as of the date made or deemed made.

12.1.3 Specific Defaults. Failure by the Borrower or any Subsidiary to comply
with or to perform any covenant set forth in Section 10.3, 10.5(a), 10.7 through
10.15, 10.17, 10.18, 10.19, 10.20, 10.21, 10.22, 10.25 or 10.26.

12.1.4 Other Defaults. The Borrower or any Subsidiary fails to perform or
observe any term or covenant contained in this Agreement (other than those
specified in Sections 12.1.1 through 12.1.3 above) or any other Loan Document to
which it is a party, and such default shall continue unremedied for a period of
30 days after the occurrence thereof.

12.1.5 Cross-Acceleration. The Parent (a) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) with respect to Debt in excess of $25,000,000 in the aggregate or
(b) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, with respect to any such Debt, and such
failure, event or condition causes such Debt to be declared to be due and
payable prior to its stated maturity or cash collateral in respect of such Debt
to be demanded.

12.1.6 Cross-Default. The Borrower or any Subsidiary (a) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) or (b) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any debt instrument (other than any note payable to the Borrower or any
Subsidiary), lease (capital, operating or otherwise), guaranty, contract,
commitment, agreement or other arrangement evidencing Debt, and such failure,
event or condition continues after the applicable grace or notice period, if
any, specified in the relevant document on the date of such failure if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of the Debt thereunder (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Debt to be declared to be due and payable prior to its stated
maturity or cash collateral in respect of such Debt to be demanded; provided
that in any such case the aggregate amount of such Debt exceeds $2,500,000.

12.1.7 Insolvency; Voluntary Proceedings. Any Loan Party (a) ceases or fails to
be solvent, or generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise;

 

55



--------------------------------------------------------------------------------

(b) voluntarily ceases to conduct its business in the ordinary course (other
than as contemplated by Section 10.13); (c) commences any Insolvency Proceeding
with respect to itself; or (d) takes any action to effectuate or authorize any
of the foregoing.

12.1.8 Involuntary Proceedings. (a) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party, or any writ, judgment, warrant of
attachment, execution or similar process is issued or levied against a
substantial part of any Loan Party’s properties, and such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (b) any Loan Party admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (c) any Loan Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor) or similar Person for itself or a substantial portion of its property
or business.

12.1.9 ERISA. The occurrence of one or more ERISA Events that, either
individually or in the aggregate, (a) have had or could reasonably be expected
to have a Material Adverse Effect or (b) result in a Lien on any of the assets
of any Loan Party.

12.1.10 Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Loan Party involving in the aggregate a liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), as to any single or related series of transactions, incidents or
conditions, of $10,000,000 or more, and the same shall remain unvacated and
unstayed pending appeal for a period of 30 days after the entry thereof.

12.1.11 Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against any Loan Party that has had or could reasonably be expected to
have a Material Adverse Effect, and there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

12.1.12 Change in Control. Any Change in Control occurs.

12.1.13 Invalidity of Loan Documents; Collateral.

(a) Any material provision of any Loan Document to which a Loan Party is a party
shall for any reason cease to be valid and binding on or enforceable against
such Loan Party (other than as a result of a transaction permitted hereunder),
or any Loan Party (or any Person by, through or on behalf of such Loan Party)
shall so state in writing, shall bring an action to limit its obligations or
liabilities thereunder or shall deny that it has any further liability
thereunder.

(b) Any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid Lien in favor of the Collateral Agent on
behalf of the Lenders on property that is intended to be Collateral and (ii) has
a collective value in excess of $5,000,000 (“Material Property”); or any Lien of
the Collateral Agent on behalf of the Lenders on Material Property shall for any
reason cease to be, or shall be asserted by any Loan Party not to be, a
perfected and first priority Lien (subject only to Permitted Liens).

 

56



--------------------------------------------------------------------------------

12.2 Effect of Event of Default. If any Event of Default described in
Section 12.1.7 or 12.1.8 shall occur, the Loans and all other obligations
hereunder shall become immediately due and payable, without presentment, demand,
protest or notice of any kind; and if any other Event of Default shall occur and
be continuing, the Administrative Agent may (and upon written request of the
Required Lenders shall) declare all Loans and all other obligations hereunder to
be due and payable, whereupon all Loans and all other obligations hereunder
shall become immediately due and payable without presentment, demand, protest or
notice of any kind. The Administrative Agent shall promptly advise the Borrower
of any such declaration, but failure to do so shall not impair the effect of
such declaration. Without limiting the foregoing provisions of this
Section 12.2, if an Event of Default exists, the Administrative Agent or the
Collateral Agent may exercise all rights and remedies available upon an Event of
Default pursuant to the any Collateral Document, any other Loan Document and
applicable law.

SECTION 13 THE AGENTS.

13.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably designates and appoints BNP Paribas as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent, in such
capacity, to take such action as Administrative Agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Lenders expressly agree that, notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent is not acting as a fiduciary of any Lender in respect of the Loan
Documents, any Loan Party or otherwise, and nothing herein or in any of the
other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any Lender except as expressly set forth herein, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

13.2 Appointment and Authorization of Collateral Agent. Each Lender hereby
irrevocably designates and appoints BNP Paribas as the Collateral Agent under
the Loan Documents and hereby authorizes the Collateral Agent, in such capacity,
to take such action as Collateral Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Collateral Agent by the
terms thereof, including acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that, notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent is not acting as a fiduciary of any Lender
in respect of the Loan Documents, any Loan Party or otherwise, and nothing
herein or in any of the other Loan Documents shall result in any duties or
obligations on the Collateral Agent or any Lender except as expressly set forth
herein, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

13.3 Consultation with Experts. Each Agent may consult with legal counsel,
independent public accountants, and other experts selected by it and shall be
entitled to advice of such counsel, accountants or experts concerning all
matters pertaining to any of its duties under this Agreement and the other Loan
Documents. No Agent shall be liable for any action taken or omitted to be taken
by it in good faith in accordance with the advice of such counsel, accountants
or experts.

 

57



--------------------------------------------------------------------------------

13.4 Liability of Administrative Agent; Credit Decision. No Agent-Related Person
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct. No
Agent-Related Person shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any recital, statement, warranty or representation
made in connection with this Agreement, any other Loan Document or any Loan, or
contained in any certificate, report, statement or other document referred to or
provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document; (ii) the performance or observance of any
of the covenants or agreements of any Loan Party contained herein or in any
other Loan Document; (iii) the satisfaction of any condition specified in
Section 11, except receipt of items required to be delivered to such Agent;
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectability hereof or of any other Loan Document or of any
other documents or writings furnished in connection with any Loan Document or of
any Collateral; or (v) any failure of any Loan Party to perform its obligations
hereunder or under any other Loan Document; and the Agents make no
representation of any kind or character with respect to any such matter
mentioned in this sentence. No Agent-Related Person shall be under any
obligation to any Lender to inspect the properties, books or records of any Loan
Party. Each Agent may execute any of its duties under any of the Loan Documents
by or through employees, agents, and attorneys in fact and shall not be
answerable to any Lender, any Loan Party or any other Person for the default,
negligence or misconduct of any such agents or attorneys in fact selected with
reasonable care. The Agents shall not incur any liability by acting in reliance
upon (x) any writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, e-mail, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
or to be sent by the proper party or parties or (y) advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by an Agent. In particular
and without limiting any of the foregoing, the Agents shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may deem and treat the payee of any obligation owing under
a Loan Document as the holder thereof for all purposes until written notice of
assignment, negotiation or transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.

13.5 Action by Agents. If the Administrative Agent receives from the Borrower a
notice of an Event of Default pursuant to Section 10.3(f), the Administrative
Agent shall promptly give each Lender notice thereof. The obligations of the
Agents under the Loan Documents are only those expressly set forth therein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action hereunder with respect to any Event of
Default or Unmatured Event of Default, except as expressly provided in
Section 12.2, and the Collateral Agent shall not be required to take any action
hereunder, except as directed by the Administrative Agent. Upon the occurrence
of an Event of Default, the Administrative Agent shall direct the Collateral
Agent take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders. Unless and
until the Required Lenders give such direction, either Agent may (but shall not
be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of the

 

58



--------------------------------------------------------------------------------

Lenders. In no event, however, shall either Agent be required to take any action
in violation of applicable law or of any provision of any Loan Document, and the
Agents shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives such advice
or concurrence of the Required Lenders as it deems appropriate and any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against all costs, expense, and liability which may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall be entitled to assume that no Event of Default or Unmatured Event of
Default exists unless notified in writing to the contrary by the Collateral
Agent, a Lender or a Loan Party, and the Collateral Agent shall be entitled to
assume that no Event of Default or Unmatured Event of Default exists unless
notified in writing to the contrary by the Administrative Agent, a Lender or a
Loan Party. No Agent shall be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless such Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Event of Default or Unmatured Event
of Default and stating that such notice is a “notice of default”. Each Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as shall be reasonably directed by the Required Lenders; provided,
that unless and until the Agents shall have received such directions, each Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable in the best interests of the Lenders. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and other holders of obligations under or supported by the Loan
Documents.

13.6 Non Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any of their respective officers, directors,
employees, agents, attorneys in fact or Affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of any Loan Party or any audit, shall be deemed to
constitute any representation or warranty by such Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries and made
its own decision to extend credit to the Borrower hereunder and enter into this
Agreement. Each Lender also represents that it shall, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent hereunder or
under the other Loan Documents, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party which may come into the possession of such
Agent or any of its respective officers, directors, employees, agents, attorneys
in fact or Affiliates. Each Lender assumes the responsibility of keeping itself
informed at all times.

 

59



--------------------------------------------------------------------------------

13.7 Agents and Their Affiliates. The Agents shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise or refrain from exercising such rights and power as though it were not
an Agent, and to the extent that the Administrative Agent or Bank of Montreal
makes and has any Loans outstanding under this Agreement, the terms “Lender” and
“Lenders” shall include the Administrative Agent or Bank of Montreal in its
individual capacity. The Agents and their respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Loan Parties and their Affiliates as if it were not an Agent under the Loan
Documents.

13.8 Indemnity. The Lenders agree to indemnify each Agent-Related Person in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought, from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against such
Agent-Related Person in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent-Related Person under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from such Agent-Related Person’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order. The obligations of the Lenders under this Section shall survive the
termination of this Agreement. The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent or the
Collateral Agent hereunder (whether as fundings of participations, indemnities
or otherwise), but shall not be entitled to offset against amounts owed to the
Administrative Agent or the Collateral Agent by any Lender arising outside of
this Agreement and the other Loan Documents.

13.9 Resignation of Administrative Agent and Successor Administrative Agent. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation of the Administrative
Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld, delayed or conditioned, and shall
not be required during the existence of an Event of Default or Unmatured Event
of Default). If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, in its sole discretion, either
continue to act as Administrative Agent hereunder and under the Loan Documents
or assign all of its rights and delegate all of its obligations hereunder and
under the Loan Documents to the Required Lenders. Upon the acceptance of its
appointment as the Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent under the Loan Documents, and the
retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent thereunder, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Agreement or

 

60



--------------------------------------------------------------------------------

any holders of the Loans or other Obligations. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 13 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent and shall survive the payment of the Loans and other
Obligations and termination of this Agreement, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor. If the Administrative Agent resigns and no successor is appointed
within 45 days, the rights and obligations of such Administrative Agent shall be
automatically assumed by the Required Lenders and (i) the Borrower shall be
directed to make all payments due each Lender hereunder directly to such Lender
and (ii) the Administrative Agent’s rights in the Collateral Documents shall be
assigned without representation, recourse or warranty to the Lenders as their
interests may appear.

13.10 Resignation of Collateral Agent and Successor Collateral Agent. The
Collateral Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower. Upon any such resignation of the Collateral Agent, the
Required Lenders shall have the right to appoint a successor Collateral Agent
with the prior written consent of the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required during
the existence of an Event of Default or Unmatured Event of Default). If no
successor Collateral Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Collateral Agent’s giving of notice of resignation, then the retiring Collateral
Agent may, in its sole discretion, either continue to act as Collateral Agent
hereunder and under the Loan Documents or assign all of its rights and delegate
all of its obligations hereunder and under the Loan Documents to the Required
Lenders. Upon the acceptance of its appointment as the Collateral Agent
hereunder, such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Collateral Agent under the
Loan Documents, and the retiring Collateral Agent shall be discharged from its
duties and obligations as Collateral Agent thereunder, without any other or
further act or deed on the part of such former Collateral Agent or any of the
parties to this Agreement or any holders of the Loans or other Obligations.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 13 and all protective provisions of the other
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent and shall survive the payment of
the Loans and other Obligations and termination of this Agreement, but no
successor Collateral Agent shall in any event be liable or responsible for any
actions of its predecessor. If the Collateral Agent resigns and no successor is
appointed within 45 days, the rights and obligations of such Collateral Agent
shall be automatically assumed by the Required Lenders and the Collateral
Agent’s rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.

13.11 Authorization to Release, Subordinate or Limit Liens. The Collateral Agent
is hereby irrevocably authorized by each Lender to (a) release any Lien covering
any Collateral that is sold, transferred, or otherwise disposed of in accordance
with the terms and conditions of this Agreement and the relevant Loan Documents
(including a sale, transfer, or disposition permitted by the terms of
Section 10.13 or that has otherwise been consented to in accordance with
Section 14.1), (b) release or subordinate any Lien on Collateral consisting of
goods financed with purchase money Debt or under a Capital Lease to the extent
such purchase money Debt or Capitalized Lease Obligation, and the Lien securing
such Debt or obligation, are permitted

 

61



--------------------------------------------------------------------------------

hereunder, (c) reduce or limit the amount of the Debt secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar taxes,
(d) release Liens on the Collateral following payment in full in cash of all
outstanding obligations of the Loan Parties under the Loan Documents, (e) enter
into any mortgagee waiver and consent with respect to property located on
premises subject to a mortgage under the Loan Documents and owned by an entity
that is not a Loan Party, (f) promptly upon delivery of a written request from
the Borrower or Green Plains Bluffton LLC, release the funds held in the deposit
account described in Section 10.19(f) for the purpose of repaying the Bluffton
Revenue Bonds, and (g) promptly upon delivery of a written request from the
Parent, release the funds held in the deposit account described in
Section 10.19(g) for the purpose of repaying the Debt described in such
Section 10.19(g). Upon request by the Collateral Agent at any time, the Lenders
shall confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 13.11, provided, that the
absence of any such confirmation for whatever reason shall not affect the
Collateral Agent’s rights under this Section 13.11.

13.12 Application to Joint Lead Arrangers. The provisions of this Section 13
shall also apply to the Joint Lead Arrangers.

SECTION 14 GENERAL.

14.1 Waiver; Amendments. No delay on the part of any Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement shall be effective unless the same
shall be in writing and signed and delivered by Lenders having an aggregate
Applicable Percentage of not less than the aggregate Applicable Percentage
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders and,
in the case of an amendment or other modification, Borrower and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall (i) extend the scheduled maturity date or
payment date of any principal of any Loan or extend the date for payment of any
interest (other than waivers of default interest), fees or prepayment premiums
on any Loan payable hereunder, (ii) reduce the principal amount of any Loan, the
rate of interest thereon (other than the waiver of default interest or the
application thereof) or any fees payable hereunder, or (iii) release (x) any
Guarantor from its obligations under the applicable Guaranty (other than with
respect to a Guarantor which ceases to be required to provide a Guaranty as a
result of a transaction permitted hereunder) or (y) all or substantially all of
the Collateral, without, in the case of each of clauses (i) through (iii) above,
the consent of each Lender affected thereby. No amendment, modification, waiver
or consent shall (i) amend this Section 14.1 or (ii) reduce the aggregate
Applicable Percentage required to effect an amendment, modification, waiver or
consent or change the definition of “Required Lenders” without the consent of
all Lenders. No provision of Section 13 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such may be amended,
modified or waived without the consent of the Administrative Agent. No provision
of Section 13 or other provision of this Agreement adversely affecting the
Collateral Agent in its capacity as such may be amended, modified or waived
without the consent of the Collateral Agent. No

 

62



--------------------------------------------------------------------------------

provision of Section 13 or other provision of this Agreement adversely affecting
BMO Capital Markets, in its capacity as a Joint Lead Arranger, may be amended,
modified or waived without the consent of BMO Capital Markets. Notwithstanding
anything to the contrary herein, this Agreement and the other Loan Documents may
be amended with the written consent of only the Administrative Agent and the
Borrower to the extent necessary in order to evidence and implement any
Incremental Term Loans pursuant to Section 2.3. If, in connection with any
proposed change, waiver, discharge or termination of or to any of the provisions
of this Agreement as contemplated by the fourth sentence of this Section 14.1,
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below in this sentence,
to replace each such non-consenting Lender or Lenders with one or more Eligible
Assignees as replacement Lenders, so long as at the time of such replacement,
each such replacement Lender consents to the proposed change, waiver, discharge
or termination.

14.2 Confirmations. The Borrower and each Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the outstanding Loans payable by the
Borrower to such Lender.

14.3 Notices. Except as otherwise specified herein, all notices hereunder and
under the other Loan Documents shall be in writing (including notice by
telecopy) and shall be given to the relevant party at its address or facsimile
number set forth below, or such other address or facsimile number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower
given by nationally recognized overnight courier, by United States certified or
registered mail, first class postage prepaid, by telecopy or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its address or facsimile number set forth on its Administrative
Questionnaire; and notices under the Loan Documents to the Borrower, the
Collateral Agent or Administrative Agent shall be addressed to its respective
address or facsimile number set forth on Schedule 14.3.

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such telecopy is transmitted to the facsimile number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.

14.4 Regulation U. Each Lender represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

14.5 Costs and Expenses; Indemnification. The Borrower agrees to pay all
reasonable costs and expenses of the Joint Lead Arrangers and the Agents in
connection with the due diligence (including third party expenses), preparation,
negotiation, syndication and administration of the Loan Documents, including the
reasonable fees and disbursements of

 

63



--------------------------------------------------------------------------------

counsel to the Joint Lead Arrangers and the Agents, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein or
therein are consummated, and the consummation and administration of the
transactions contemplated hereby and thereby, together with any fees and charges
suffered or incurred by the Joint Lead Arrangers or the Agents in connection
with (x) any title insurance policies, recording and filing fees and lien
searches and any liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of, any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent
(including the determination of whether or not any such waiver or consent is
required) under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (y) inspections and, to the extent reasonably
required, periodic environmental audits and fixed asset appraisals; provided
that so long as no Event of Default or Unmatured Event of Default exists, the
Borrower shall not be required to reimburse the Joint Lead Arrangers or the
Agents for more than one inspection, more than one appraisal and more than one
audit in each Fiscal Year with respect to each property. The Borrower agrees to
pay to the Administrative Agent, the Collateral Agent and each Lender, and any
other holder of any obligations outstanding under the Loan Documents, all costs
and expenses incurred or paid by the Administrative Agent, the Collateral Agent,
such Lender or such holder, including attorneys’ fees and disbursements and
court costs, in connection with any Event of Default or Unmatured Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the Bankruptcy Code involving any Loan Party as a debtor
thereunder, or any restructuring or “work-out” related hereto and thereto). The
Borrower further agrees to indemnify the Joint Lead Arrangers, the
Administrative Agent, the Collateral Agent, each Lender and any security trustee
therefor, and their respective directors, officers, employees, trustees, agents,
financial advisors, consultants, affiliates and controlling persons (each such
Person, an “Indemnitee”) against all other liabilities, obligations, losses,
claims, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for any such Indemnitee and all reasonable expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby, including with
respect to any recording privilege tax that may be due in connection with the
recordation of any Mortgage, Security Agreement, Financing Statement and Fixture
Filing, or the direct or indirect application or proposed application of the
proceeds of any Loan, provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to such liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements to the extent such liabilities, obligations, losses, claims,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. The Borrower, upon demand by the Joint Lead Arrangers, any
Agent or any Lender at any time, shall reimburse the Joint Lead Arrangers, such
Agent or such Lender for any legal or other expenses (including all reasonable
fees and disbursements of counsel for any such Indemnitee) incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except to the extent
such expenses are directly due to the gross negligence or willful misconduct of
the party seeking reimbursement or

 

64



--------------------------------------------------------------------------------

any of its directors, officers, employees, agents or other representatives. To
the extent permitted by applicable law, the Borrower agrees not to assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including response, remedial
or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any Hazardous Material by the Parent, the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
property (whether owned or leased), (ii) the operation or violation of any
Environmental Law by the Parent, the Borrower or any Subsidiary or otherwise
occurring on or with respect to its property (whether owned or leased),
(iii) any claim for personal injury, property damage related to the Parent, the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
property (whether owned or leased), (iv) any claim for actual or threatened
injury to, destruction of or loss of natural resources in connection with the
Parent, the Borrower or any Subsidiary or otherwise occurring in connection with
its property (whether owned or leased) and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Parent, the Borrower
or any Subsidiary made herein or in any other Loan Document evidencing or
securing any obligation under the Loan Documents or setting forth terms and
conditions applicable thereto or otherwise relating thereto. The foregoing
indemnity shall survive the termination of this Agreement and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

14.6 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

14.7 Assignments; Participations.

14.7.1 Assignments. Any Lender may, with the prior written consent of the
Administrative Agent and the Borrower (which consents shall not be unreasonably
withheld, delayed or conditioned, and shall not be required (A) in the case of
the Borrower, during the existence of an Event of Default or Unmatured Event of
Default or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (B) in the case of the Administrative Agent, in the case of
the assignment to a Lender, an Affiliate of a Lender or an Approved Fund), at
any time assign and delegate to one or more Eligible Assignees (any Person to
whom such an assignment and delegation is to be made, an “Assignee”), all or any
fraction of such Lender’s Loans in a minimum aggregate amount (in the case of an
assignment to an Assignee other than a Lender hereunder or an Approved Fund)
equal to the lesser of (i) the amount of the assigning Lender’s remaining Loans
and (ii) other than in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, $1,000,000, or such lesser amount as the
Administrative Agent and, so long as no Event of Default exists, the Borrower,
may agree in their discretion); provided that 9.3.1.1 no assignment and
delegation

 

65



--------------------------------------------------------------------------------

may be made to any Person if, at the time of such assignment and delegation, the
Borrower would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Borrower is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Borrower will not be required to pay the incremental
amounts), and (b) the Borrower and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee until the date when all of
the following conditions shall have been met:

(w) the Assignee shall have complied with the requirements set forth in
Section 7.6.2, if applicable, and, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(x) five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after notice of
such assignment and delegation, together with payment instructions, addresses
and related information with respect to such Assignee, shall have been given to
the Borrower and the Administrative Agent by such assigning Lender and the
Assignee;

(y) the assigning Lender and the Assignee shall have executed and delivered to
the Borrower and the Administrative Agent an assignment agreement substantially
in the form of Exhibit H (an “Assignment Agreement”), together with any
documents required to be delivered thereunder, which Assignment Agreement shall
have been accepted by the Administrative Agent and, if required, the Borrower;
and

(z) in the case of an assignment to an Eligible Assignee other than an Approved
Fund of the assigning Lender, the assigning Lender or the Assignee shall have
paid the Administrative Agent a processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(1) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder, and (2) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder (and, in the case of an assignment of all of its
Loans, shall cease to be a Lender (but shall continue to have all rights and
obligations under provisions hereof which by their terms survive the termination
hereof)). Any attempted assignment and delegation not made in accordance with
this Section 14.7.1 shall be null and void.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and principal amount of the Loans and
reimbursement obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (with respect to any entry relating to such Lender’s Loans) at
any reasonable time and from time to time upon reasonable prior notice.

 

66



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 14.7.1 or any other
provision of this Agreement, (i) any Lender may at any time assign any portion
of its Loans to a Federal Reserve Bank and (ii) any Lender that is an Approved
Fund may assign any portion of its Loan to a trustee for the benefit of such
Lender’s investors in connection with the financial leveraging of such Approved
Fund; provided that no such assignment pursuant to clause (i) or (ii) shall
release any Lender from any of its obligations hereunder.

14.7.2 Participations. Any Lender may at any time sell to one or more Eligible
Assignees participating interests in any Loan owing to such Lender or any other
interest of such Lender hereunder (any Person purchasing any such participating
interest being herein called a “Participant”); provided that (w) such Lender
shall remain the holder of its Loans, (x) the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder, (y) all amounts payable by
the Borrower shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender and (z) no Participant
shall have any direct or indirect voting or consent rights hereunder except with
respect to any of the events described in clauses (i), (ii) and (iii) of the
third sentence of Section 14.1. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. The Borrower agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender; provided that such right of setoff shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Section 7.6 and Section 8 as if it were a Lender (provided that no Participant
shall receive any greater amount pursuant to Section 7.6 or Section 8 than would
have been paid to the participating Lender if no participation had been sold).

14.7.3 Prohibited Assignments and Participations. Notwithstanding any other
provision of this Agreement, no Lender may assign, or sell a participation in,
any of its rights or obligations hereunder to any Loan Party or any Affiliate
thereof.

14.7.4 Invalid Transfers. Any purported assignment or participation that is not
in accordance with Section 14.7 shall be null and void.

14.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS THEREOF).

14.9 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan

 

67



--------------------------------------------------------------------------------

Parties and rights of the Joint Lead Arrangers, the Agents and the Lenders
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.

14.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Delivery of a counterpart
hereof, or a signature page hereto, by facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed original counterpart
thereof.

14.11 Successors and Assigns. This Agreement shall be binding upon the Borrower,
the Lenders, the Joint Lead Arrangers, the Agents and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Lenders, the Joint Lead Arrangers, the Agents and the successors and assigns of
the Borrower, the Lenders, the Joint Lead Arrangers and the Agents, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
each Lender.

14.12 Obligations Several. The obligations of the Lenders hereunder are several
and not joint. Nothing contained in this Agreement and no action taken by any
Lender pursuant hereto shall be deemed to constitute the Lenders a partnership,
association, joint venture or other entity.

14.13 Voidable Transfers. If the incurrence or payment of any of the liabilities
evidenced by this Agreement by the Borrower or the transfer to Administrative
Agent, the Collateral Agent or Lenders of any property or assets is or should
for any reason be subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party or Person under any federal or state bankruptcy law or code, state
or federal law, common law or equitable cause or otherwise, including provisions
of the federal bankruptcy code relating to fraudulent conveyances, preferences,
or other voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Administrative Agent, the
Collateral Agent or Lenders are required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Administrative Agent, the Collateral Agent and/or Lenders are required
or elect to repay or restore, and as to all reasonable costs, expenses, and
attorneys’ fees of the Administrative Agent, the Collateral Agent and Lenders,
the liabilities of the Borrower evidenced by this Agreement shall automatically
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made. Each of the Agents and the Lenders hereby notifies
each Loan Party that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify, and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

14.14 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE UNITED

 

68



--------------------------------------------------------------------------------

STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO
EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID TO SUCH ADDRESS AS DETERMINED PURSUANT TO
SECTION 14.3 OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND
(C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

14.15 Waiver of Jury Trial. THE BORROWER, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS, AND EACH LENDER HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE
LENDERS ENTERING INTO THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS.

[Signature Pages Follow]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

GREEN PLAINS PROCESSING LLC By:  

/s/ Patrich Simpkins

Name: Patrich Simpkins Title: EVP – Finance & Treasurer

Term Loan Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent and as Collateral Agent By:  

/s/ Karlien Zumpolle

Name: Karlien Zumpolle Title: Vice President By:  

/s/ Bradley Dingwall

Name: Bradley Dingwall Title: Director

Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, acting under its trade name, BMO Capital Markets, as a joint
lead arranger and joint book runner By:  

/s/ Eric Schubert

Name: Eric Schubert Title: Managing Director

Term Loan Agreement



--------------------------------------------------------------------------------

BNP PARIBAS SECURITIES CORP., as a joint lead arranger and joint book runner By:
 

/s/ Brendan Heneghan

Name: Brendan Heneghan Title: Director By:  

/s/ Louise Roussel

Name: Louise Roussel Title: Vice President

Term Loan Agreement



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Karlien Zumpolle

Name: Karlien Zumpolle Title: Vice President By:  

/s/ Bradley Dingwall

Name: Bradley Dingwall Title: Director

Term Loan Agreement



--------------------------------------------------------------------------------

MUTUAL OF OMAHA BANK, A FEDERALLY

CHARTERED SAVINGS BANK, as a Lender

By:  

/s/ Toby Henry

Name:   Toby Henry Title:   Vice President

 

Term Loan Agreement



--------------------------------------------------------------------------------

COMMUNITY & SOUTHERN BANK, as a Lender By:  

/s/ Brian R. McLean

Name:   Brian R. McLean Title:   SVP, Director Corporate Banking

 

Term Loan Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Lender By:  

/s/ Bruce B Fortner

Name:   Bruce B Fortner Title:   Vice President

 

Term Loan Agreement



--------------------------------------------------------------------------------

WEBBANK, as a Lender By:  

/s/ Kelly M Barnett

Name:   Kelly M Barnett Title:   President

 

Term Loan Agreement